Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 1 of 63 Page ID
                                 #:16591




                   EXHIBIT 1
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 2 of 63 Page ID
                                 #:16592


                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA
 GAIL THOMPSON, HANS SUNDER               Case No. 2:18-cv-05422-CAS-GJSx
 in his capacity as Trustee for the
 SUNDER IRREVOCABLE TRUST,
 BELINDA BUCCI, in her capacity as
 Trustee of the NANCY AND
 CHARLES BARCELONA
 IRREVOCABLE TRUST dated May 12,
 1998, DEBRA LEWIS, DIANA
 LEWIS, MICHAEL H. STEPHENS,               SETTLEMENT AGREEMENT
 SANDRA ROSNER in her capacity as               AND RELEASE
 Trustee of the ROSNER 1998
 IRREVOCABLE TRUST DATED
 5/19/98, KATHLEEN M. SWIFT, and
 MARC SOBLE, as Trustee for the
 MARILYN B. SOBLE
 IRREVOCABLE TRUST DATED
 11/19/1997, individually and on behalf
 of themselves and all others similarly        Hon. Christina A. Snyder
 situated,
                                             Complaint filed: June 18, 2018
                           Plaintiffs,    First Am. Compl. filed: May 8, 2019

                      v.
  TRANSAMERICA LIFE INSURANCE
          COMPANY,
                        Defendant.
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 3 of 63 Page ID
                                 #:16593




                                      TABLE OF CONTENTS
I.      INTRODUCTION .......................................................................................... 1
          The Action and the Underlying Allegations ................................................ 1
          Settlement Background ................................................................................ 2
II.     DEFINITIONS AND CONVENTIONS ........................................................ 5
III.    SETTLEMENT RELIEF .............................................................................. 12
IV.     SETTLEMENT ADMINISTRATOR .......................................................... 15
V.      NOTICE TO THE SETTLEMENT CLASS AND
        COMMUNICATIONS WITH SETTLEMENT CLASS MEMBERS ......... 16
          Preliminary Approval by the Court............................................................ 16
          Class Notice Package ................................................................................. 16
          Class Notice Content.................................................................................. 17
          Address Verification; Re-mailing .............................................................. 19
          Notice Under the Class Action Fairness Act ............................................. 19
          Communication with Settlement Class Members, Claimants,
          and Policyowners ....................................................................................... 19
VI.     REQUESTS FOR EXCLUSION ................................................................. 21
VII. OBJECTIONS TO THE SETTLEMENT .................................................... 22
VIII. RELEASE AND WAIVER .......................................................................... 23
IX.     ATTORNEYS’ FEES AND LITIGATION EXPENSES ............................ 26
X.      SERVICE AWARDS ................................................................................... 27
XI.     FINAL APPROVAL AND IMPLEMENTATION OF THE
        SETTLEMENT ............................................................................................ 28
XII. MODIFICATION OR TERMINATION OF THIS SETTLEMENT
     AGREEMENT ............................................................................................. 29
XIII. GENERAL MATTERS AND RESERVATIONS ....................................... 32




                                                         ii
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 4 of 63 Page ID
                                 #:16594



                 SETTLEMENT AGREEMENT AND RELEASE
       Subject to Court approval and pursuant to Rule 23(e), Federal Rules of Civil
Procedure, Plaintiffs Gail Thompson, Hans Sunder in his capacity as Trustee for the
Sunder Irrevocable Trust, Debra Lewis, Diana Lewis, Michael H. Stephens, Sandra
Rosner in her capacity as Trustee of the Rosner 1998 Irrevocable Trust Dated
5/19/98, Kathleen M. Swift, Belinda Bucci, in her capacity as Trustee of the Nancy
And Charles Barcelona Irrevocable Trust dated May 12, 1998, and Marc Soble in
his capacity as Trustee for the Marilyn B. Soble Irrevocable Trust Dated 11/19/1997,
individually and as Class Representatives on behalf of the proposed Settlement
Class, and Defendant Transamerica Life Insurance Company (“TLIC” as defined in
Section II), through their respective undersigned counsel and/or authorized
representatives, enter into this Settlement Agreement and Release. All capitalized
terms have the definition set forth in Section II.
I.     INTRODUCTION
              The Action and the Underlying Allegations
       1.     Plaintiff Gail Thompson1 initiated the above-captioned, first-filed
putative class action against TLIC on June 18, 2018, challenging the MDR Increases
implemented by TLIC in 2017 and 2018 on two different groups of universal life
insurance policies known as the “TransUltra 115 98/99” policies and the
“TransSurvivor 115 97/98/99” policies.
       2.     On September 19, 2018, TLIC moved to dismiss the complaint. (ECF
No. 45).
       3.     On December 26, 2018, the Court granted in part and denied in part
TLIC’s motion to dismiss the plaintiffs’ claims on the merits and denied TLIC’s
motion to dismiss for lack of personal jurisdiction. (ECF No. 82). In denying

1
 The original class action complaint was filed by Gail Thompson, individually and as Power of
Attorney for Lois Thompson, on behalf of themselves and all others similarly situated.

                                             1
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 5 of 63 Page ID
                                 #:16595



TLIC’s motion to dismiss the plaintiffs’ claims, the Court sustained the adequate
pleading of both (a) certain of the claims and (b) jurisdiction over claims asserted on
behalf of TLIC policyowners residing outside of California. Id.
       4.    On May 8, 2019, Plaintiffs filed the FAC, clarifying the class claims
based on interim discovery and adding eight additional named plaintiffs. (ECF No.
91).
       5.    Plaintiffs in the Action allege that the Policies all contain two common
contractual provisions limiting TLIC’s ability to increase MDRs:
       Any change in the monthly deduction rates will be prospective and will
       be subject to our expectations as to future cost factors. Such cost factors
       may include but are not limited to: mortality; expenses; interest;
       persistency; and any applicable federal, state and local taxes,
and:
       We do not distribute past surplus or recover past losses by changing the
       monthly deduction rates.
Id. at ¶¶ 45-46.
       6.    TLIC filed its Answer to the FAC on May 29, 2019. (ECF No. 98).
       7.    On July 1, 2019, the Court appointed Andrew S. Friedman of Bonnett,
Fairbourn, Friedman & Balint, P.C., Harvey Rosenfield of Consumer Watchdog, and
Adam M. Moskowitz of The Moskowitz Law Firm to serve as interim counsel for
the putative class. (ECF No. 104).
       8.    On September 24, 2019, Plaintiffs moved for certification of their
putative class claims under Federal Rule of Civil Procedure 23 (ECF No. 107-115).
             Settlement Background
       9.    This Settlement was reached through extended arm’s-length
negotiations between Co-Lead Class Counsel and TLIC’s Counsel under the
auspices of The Honorable Dikran Tevrizian (Ret.), with JAMS Los Angeles. An

                                           2
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 6 of 63 Page ID
                                 #:16596



in-person mediation was conducted before Judge Tevrizian on December 10, 2019
with representatives for both sides. The Parties conducted numerous follow-up
mediation discussions, including a follow-up mediation call with Judge Tevrizian.
The parties eventually reached a settlement on behalf of a proposed settlement class
of TLIC Policyowners and the Parties executed this Settlement Agreement
memorializing the terms of the proposed class settlement.
      10.    Before executing the Settlement Agreement, Plaintiffs, through Co-
Lead Class Counsel and their experts, conducted extensive formal discovery and a
thorough investigation of the claims, defenses, and underlying events and
transactions that are the subject of the Action. The investigation included, among
other things: (i) review and analysis of the evidence and applicable law, including
the review and analysis of documents produced by TLIC; (ii) consultation with
actuarial and other experts retained by Co-Lead Class Counsel; (iii) taking and
defending numerous depositions; and (iv) conducting interviews of several key
TLIC employees.
      11.    Co-Lead Class Counsel have thoroughly evaluated the relevant law and
facts to assess the merits of the putative class claims alleged in the Action. Co-Lead
Class Counsel believe that the claims asserted in the Action have merit and that the
evidence developed to date supports the claims asserted. Based upon their extensive
discovery, investigation, and evaluation of the applicable facts and the law, Co-Lead
Class Counsel have agreed to recommend approval of the settlement of the Action
pursuant to the terms of this Settlement Agreement, after considering, among other
things: (a) the fairness, reasonableness, and adequacy of this Settlement Agreement;
(b) the substantial risks and uncertainties of protracted litigation and trial and appeals
especially in a complicated class action such as this (including in connection with
the likely appeal of any favorable rulings secured by Plaintiffs), as well as the
difficulties, delays, and risks of adverse results inherent in such litigation; (c) the

                                            3
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 7 of 63 Page ID
                                 #:16597



needs and interests of the members of the Settlement Class, many of whom are
retired, are reliant on the Policies’ benefits, and by virtue of age or health status are
unable to secure an adequate replacement policy, and for whom protracted litigation
will have potentially devastating impact; and (d) the desirability of consummating
this Settlement Agreement promptly, in order to provide timely substantial relief to
those Settlement Class members.
      12.    Co-Lead Class Counsel agree that this Settlement Agreement is fair,
reasonable, and adequate, because it provides tens of millions of dollars in
immediate benefits to the Settlement Class, protects the Settlement Class from future
MDR increases over the next 7 years, mitigates the cost of attorneys’ fees to the
Settlement Class, and is otherwise in the best interests of the Settlement Class by
fairly resolving the claims alleged in the Action.
      13.    TLIC denies any and all allegations of wrongdoing and does not admit
or concede any actual or potential fault, wrongdoing, liability, or damage of any kind
to Plaintiffs or to the Settlement Class in connection with any facts or claims that
have been or could have been alleged against them arising from the factual
allegations in the Action. TLIC denies that it acted improperly or wrongfully in any
way and believes that the claims asserted in the Action have no merit. TLIC further
contends that its decisions to implement the MDR Increases were, at all times, in
accordance with the Policies’ terms and accepted actuarial standards.
      14.    TLIC has agreed to class action treatment of the claims alleged or
potentially asserted solely for the purpose of effecting the compromise and
settlement of those claims on a class basis as set forth in this Settlement Agreement.
TLIC considers it desirable for the Action to be settled and dismissed on terms which
will: (i) provide substantial benefits to the Settlement Class; (ii) finally put to rest
the claims of the Plaintiffs and the Settlement Class, and the underlying dispute; and



                                           4
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 8 of 63 Page ID
                                 #:16598



(iii) avoid the substantial expense, burdens, risks, and uncertainties associated with
the continued litigation of the Action.
II.   DEFINITIONS AND CONVENTIONS
      For the purposes of this Agreement:
      15.     “Action” means the above-captioned action, styled Thompson, et al. v.
Transamerica Life Insurance Company, Case No. 2:18-cv-05422-CAS-GJSx (C.D.
Cal), assigned to The Hon. Christina A. Snyder.
      16.     “Additional MD Collected” means the difference between: (a) the
Monthly Deductions withdrawn from the accumulation value of a Policy as of the
Policy Status Date; and (b) the Monthly Deductions that would have been withdrawn
from the accumulation value of that same Policy as of the Policy Status Date under
such Policy’s MDR schedules in effect immediately prior to each of the applicable
MDR Increases.
      17.     “Class Notice” means the notice concerning the Settlement sent to the
Settlement Class as a part of the Class Notice Package, as described in Section V.
      18.     “Class Notice Package” means the package of documents concerning
the Settlement to be sent to the Settlement Class, as described in Section V.
      19.     “Co-Lead Class Counsel” means, collectively, Andrew S. Friedman of
Bonnett, Fairbourn, Friedman & Balint, P.C., Harvey Rosenfield of Consumer
Watchdog, and Adam M. Moskowitz of The Moskowitz Law Firm.
      20.     “Class Fee and Expense Application” means the application by
Plaintiffs’ Counsel for an award of attorneys’ fees and expenses in accordance with
Section IX.
      21.     “Class Fee and Expense Order” means the Court’s ruling on the
contemplated Class Fee and Expense Application, as described in Section IX.
      22.     “Class Policy” or “Class Policies” means a Policy or Policies owned by
a Settlement Class Member.

                                          5
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 9 of 63 Page ID
                                 #:16599



      23.     “Class Representatives” means, collectively, Gail Thompson, Hans
Sunder in his capacity as Trustee for the Sunder Irrevocable Trust, Debra Lewis,
Diana Lewis, Michael H. Stephens, Sandra Rosner in her capacity as Trustee of the
Rosner 1998 Irrevocable Trust Dated 5/19/98, Kathleen M. Swift, and Marc Soble
in his capacity as Trustee for the Marilyn B. Soble Irrevocable Trust Dated
11/19/1997.
      24.     “Confidential    Information”    means     material      designated   as
“Confidential” or “Highly Confidential – Attorneys’ Eyes Only” in accordance with
the terms of the Stipulated Protective Order entered in the Action (ECF No. 99).
      25.     “Confidential Termination Agreement” means the agreement between
the Parties described in Section XII.
      26.     “Court” means the United States District Court for the Central District
of California.
      27.     “Day” or “days” means a calendar day or days; provided however, that
the computation of time periods under this Settlement Agreement will be made in
accordance with the provisions of Section XIII.
      28.     “Death Claim Policy” means a Policy for which TLIC has paid or is in
the course of processing a death claim as of the Policy Status Date.
      29.     “Death Claim Policyowner” means the owner of a Death Claim Policy.
      30.     “Execution Date” means the date on which this Settlement Agreement
is fully executed by the Parties.
      31.     “Fairness Hearing” means the hearing held by the Court on any motion
for final approval of the proposed Settlement following the entry of the Preliminary
Approval Order and the Notice Date, for the purposes of: (a) determining whether
the Settlement Agreement should be approved as fair, reasonable, adequate and in
the best interests of the Settlement Class Members; (b) determining that the
Settlement Class should be certified pursuant to Federal Rule of Civil Procedure 23;

                                          6
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 10 of 63 Page ID
                                  #:16600



 (c) entering the Final Approval Order approving the Settlement and dismissing the
 Action with prejudice; (d) entering the Class Fee and Expense Order; and (e) ruling
 on any other matters as may be raised before the Court.
       32.      “Final Approval Date” means the date on which the Court enters
 judgment on the Final Approval Order.
       33.      “Final Approval Order” means the Court’s order fully and finally
 approving the Settlement Agreement and dismissing the Action with prejudice, as
 described in Section XI.
       34.      “Final Settlement Date” means the date on which the Court’s judgment
 entered on the Final Approval Order under Federal Rule of Civil Procedure 58
 becomes final. For purposes of this Settlement Agreement:
             if no appeal is taken from the judgment entered upon the Final Approval
             Order, “Final Settlement Date” means the date on which the time to appeal
             therefrom has expired; or
             if an appeal has been taken from the judgment entered upon the Final
             Approval Order, “Final Settlement Date” means the date on which all
             appeals therefrom, including petitions for rehearing or re-argument,
             petitions for rehearing en banc, and petitions for certiorari or any other
             form of review, have been fully disposed of in a manner that affirms the
             Final Approval Order.
       35.      “FAC” means the First Amended Complaint filed in the Action on May
 8, 2019.
       36.      “In-Force Policies Settlement Common Fund” means the common fund
 described in Section III (a).
       37.      “In-Force Policy” means a Policy that is not a Terminated Policy or
 Death Claim Policy as of the Policy Status Date.
       38.      “In-Force Policyowner” means the owner of an In-Force Policy.

                                            7
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 11 of 63 Page ID
                                  #:16601



       39.   “MDR,” “MDRs,” or “Monthly Deduction Rate” mean the “Monthly
 Deduction Rate” as defined in the Policies.
       40.   “MDR Increases” means, both collectively and individually, the
 increases in MDRs with respect to the Policies, effective on policy anniversaries
 beginning October 1, 2017 with respect to the TransUltra Policies 115 98/99 and on
 policy anniversaries beginning June 1, 2018 with respect to the TransSurvivor 115
 97/98/99 Policies.
       41.   “Mediator” means The Honorable Dikran Tevrizian (Ret.), of JAMS
 Los Angeles.
       42.   “Monthly Deduction” or “Monthly Deductions” mean the “Monthly
 Deduction” as defined in the Policies.
       43.   “Notice Date” means the date on which the Class Notice is mailed.
       44.   “Parties” means, collectively, Plaintiffs and TLIC.
       45.   “Parties’ Counsel” means, collectively, Plaintiffs’ Counsel and TLIC’s
 Counsel.
       46.   “Plaintiffs” means, collectively, Gail Thompson, Hans Sunder in his
 capacity as Trustee for the Sunder Irrevocable Trust, Debra Lewis, Diana Lewis,
 Michael H. Stephens, Belinda Bucci, in her capacity as Trustee of the Nancy And
 Charles Barcelona Irrevocable Trust dated May 12, 1998, Sandra Rosner in her
 capacity as Trustee of the Rosner 1998 Irrevocable Trust Dated 5/19/98, Kathleen
 M. Swift, and Marc Soble in his capacity as Trustee for the Marilyn B. Soble
 Irrevocable Trust Dated 11/19/1997.
       47.   “Plaintiffs’ Counsel” means, collectively, the law firms of and lawyers
 at Bonnett, Fairbourn, Friedman & Balint, PC, Consumer Watchdog, The
 Moskowitz Law Firm, Barrack, Rodos & Bacine, Emmerson Scott, LLP, and the
 Patterson Law Group.



                                          8
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 12 of 63 Page ID
                                  #:16602



       48.      “Policy” or “Policies” means one or more insurance policies issued
 under the following plans that were subjected to the MDR Increases challenged in
 this Action:
             a. APTULC98 in-force as of August 1, 2017.
             b. APTULC99 in-force as of August 1, 2017.
             c. ETULCV in-force as of August 1, 2017.
             d. ETULCV99 in-force as of August 1, 2017.
             e. TULTRAC98 in-force as of August 1, 2017.
             f. TULTRAP98 in-force as of August 1, 2017.
             g. TULTRAC99 in-force as of August 1, 2017.
             h. TULTRAO99 in-force as of August 1, 2017.
             i. TULTRAP99 in-force as of August 1, 2017.
             j. TSSLEA in-force as of April 1, 2018.
             k. TSSLEA98 in-force as of April 1, 2018.
             l. TSSLEA99 in-force as of April 1, 2018.
       49.      “Policy Status Date” means December 31, 2019.
       50.      “Policyowner” means the owner of a Policy, whether a person or entity.
       51.      “Preliminary Approval Date” means the date on which the Court enters
 the Preliminary Approval Order.
       52.      “Preliminary Approval Order” means an order of the Court granting
 preliminary approval of the proposed Settlement and directing that the Class Notice
 be sent to the Settlement Class, as described in Section V.
       53.      “Request for Exclusion” means a properly completed and timely
 postmarked request from a Policyowner to be excluded from the Settlement Class,
 as described in Section VI.
       54.      “Released Claims” has the meaning set forth in Section VIII.



                                            9
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 13 of 63 Page ID
                                  #:16603



       55.    “Releasees” means, individually and collectively, TLIC, TLIC’s past
 and present parents (including intermediate and ultimate parents), direct and indirect
 subsidiaries, affiliates, predecessors, joint ventures, successors and assigns, together
 with each of their past and present officers, directors, shareholders, employees,
 representatives, insurers, attorneys, general agents, agents and producers (including,
 but not limited to, those acting on behalf of TLIC and within the scope of their
 agency), TLIC’s Counsel, and all of such Releasees’ heirs, administrators, executors,
 insurers, predecessors, successors and assigns, or any of them, and including any
 person or entity acting on behalf or at the direction of any of them.
       56.    “Releasors” means the Plaintiffs and Settlement Class Members, on
 behalf of themselves, their heirs, assigns, executors, beneficiaries, beneficiaries
 designated under Policies, administrators, predecessors, and successors, and any
 other person or entity purporting to claim on their behalf.
       57.    “Settlement” means, collectively, the terms and conditions set forth in
 this Settlement Agreement.
       58.    “Settlement Administrator” means such firm as may be retained by
 TLIC to assist TLIC with Class Notice and administration of the Settlement, as
 described in Section IV.
       59.    “Settlement Agreement” means this Settlement Agreement and
 Release, including its exhibits.
       60.    “Settlement Class” means the following opt-out plaintiff settlement
 class to be certified by the Court pursuant to Federal Rule of Civil Procedure Rule
 23(b)(3): all persons or entities who owned a Policy as of the Policy Status Date.
 Excluded from the Settlement Class are: (a) the Honorable Christina A. Snyder,
 United States District Court Judge of the Central District of California (or other
 Circuit, District, or Magistrate Judge presiding over the Action through which this
 matter is presented for settlement) and court personnel employed in Judge Snyder’s

                                           10
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 14 of 63 Page ID
                                  #:16604



 (or such other Judge’s) chambers or courtroom; (b) TLIC and its parents,
 subsidiaries, successors, predecessors, and any entity in which TLIC has a
 controlling interest; (c) any officer or director of TLIC reported in its most recent
 Annual Statements; (d) Policyowners who properly execute and timely file a request
 for exclusion from the Settlement Class; (e) those Policyowners challenging either
 or both of the MDR Increases in any pending or resolved lawsuit against TLIC other
 than the Action; and (f) the legal representatives, successors, or assigns of any of the
 foregoing excluded Policyowners (but only then in their capacity as legal
 representative, successor, or assignee).
       61.    “Settlement Class Members” means all Policyowners encompassed by
 the definition of the Settlement Class.
       62.    “Settlement Common Funds” means, collectively, the In-Force Policies
 Settlement Common Fund and the Terminated Policies Settlement Common Fund.
       63.    “Settlement Proportion” means the Additional MD Collected for each
 In-Force Policy or Death Claim Policy divided by the total Additional MD Collected
 for all In-Force Policies and Death Claim Policies.
       64.    “Settlement Relief” means, collectively, all forms of relief made
 available to Settlement Class Members under this Settlement Agreement, as
 described in Section III, including the In-Force Policies Settlement Common Fund,
 the Terminated Policies Settlement Common Fund, the MDR Increase Protection
 Benefit, the Non-Contestability Benefit, the TLIC Fee and Expense Contribution,
 and the Notice and Administrative Expense Benefit.
       65.    “Statement of Objection” means a written objection by a Settlement
 Class Member timely filed with the Court (regardless of postmark date if sent by
 mail), as described in Section VII.
       66.    “Terminated Policies Settlement Common Fund” means the common
 fund described in Section III (b).

                                            11
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 15 of 63 Page ID
                                  #:16605



        67.      “Terminated Policy” means a Policy that lapsed, matured, or was
 surrendered prior to the Policy Status Date.
        68.      “Terminated Policyowner” means the owner of a Terminated Policy or
 his, her, or its estate.
        69.      “TLIC” means Defendant Transamerica Life Insurance Company, and
 its respective predecessor and successor entities.
        70.      “TLIC’s Counsel” means, collectively, the law firms of and lawyers at
 McDowell Hetherington LLP and Hinshaw & Culbertson LLP.
        71.      “TLIC Fee and Expense Contribution” means the first $8 million of
 attorneys’ fees and expenses awarded by the Court in accordance with Section IX
 which TLIC will pay to Plaintiffs’ Counsel in addition to and without any reduction
 of the In-Force Policies Settlement Common Fund or the Terminated Policies
 Settlement Common Fund.
 III.   SETTLEMENT RELIEF
        72.      Pursuant to and in accordance with this Settlement Agreement and
 subject to Court approval at or after the Fairness Hearing, TLIC will make available
 to Settlement Class Members the following benefits:
              In-Force Policies Settlement Common Fund: TLIC will contribute up to
              $88 million to the In-Force Policies Settlement Common Fund, to be
              distributed to In-Force Policyowners and Death Claim Policyowners who
              are Settlement Class Members. The amount of the In-Force Settlement
              Common Fund will be determined by proportionately reducing the
              maximum $88 million by the Settlement Proportions of In-Force Policies
              and Death Claim Policies requesting exclusion from the Settlement Class
              pursuant to Section VI.2 The resulting In-Force Policies Settlement
 2
  For example, if In-Force Policies and Death Claim Policies with a total Settlement Proportion of
 5% exclude from the Settlement Class, then the In-Force Policies Settlement Common Fund would
 be reduced by 5%, from $88 million to $83.6 million.

                                                12
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 16 of 63 Page ID
                                  #:16606



          Common Fund, as further reduced pursuant to Section IX, will then be
          proportionately distributed based on the Settlement Proportion of each
          Class Policy that is an In-Force Policy or Death Claim Policy; provided,
          however, that the minimum payout for each In-Force Policy or Death
          Claim Policy will be $200 and the maximum payout for each Death Claim
          Policy will be the Additional MD Collected for such Death Claim Policy.
          These proportions may be adjusted as necessary to account for the $200
          minimum amounts to facilitate the payout of the entire In-Force Settlement
          Common Fund. Distributions will be effectuated as follows:
                   i. For In-Force Policies, distributions will be made by credit to
                      accumulation value, regardless of whether the Policy’s
                      accumulation value is negative or positive.
                   ii. For Death Claim Policies and for any In-Force Policies for
                      which TLIC cannot apply a credit to accumulation value,
                      distributions will be made by check payment.
          Terminated Policies Settlement Common Fund: TLIC will contribute an
          amount equivalent to the total Additional MDs Collected for all
          Terminated Policies owned by Settlement Class Members to the
          Terminated Policies Settlement Common Fund. The resulting Terminated
          Policies Settlement Common Fund, as reduced pursuant to Section IX, will
          be distributed pro rata, based on the proportion of the Additional MD
          Collected for each Terminated Policy owned by a Settlement Class
          Member in relation to the total Additional MD Collected for all Terminated
          Policies owned by all Settlement Class Members; provided, however, that
          the minimum payout for each Terminated Policy will be $200. These
          proportions may be adjusted as necessary to account for the $200 minimum
          amounts to facilitate the payout of the entire Terminated Policies

                                         13
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 17 of 63 Page ID
                                  #:16607



          Settlement Common Fund. Distributions from the Terminated Policies
          Settlement Common Fund will be effectuated by check payment.
          Verification of Calculations: No less than 30 days before distributing the
          In-Force Policies Settlement Common Fund and the Terminated Policies
          Common Fund to the Settlement Class Members, TLIC will disclose to
          Co-Lead Class Counsel the calculations and any additional information
          necessary for Co-Lead Class Counsel and their consulting experts to verify
          that the proposed distributions to the Settlement Class Members are
          properly computed in accordance with the terms of this Settlement
          Agreement.
          Nonreversion: There will be no reversion of the In-Force Policies
          Settlement Common Fund or the Terminated Policies Settlement Common
          Fund to TLIC. Co-Lead Class Counsel will petition the Court for approval
          of the proposed manner in which any unclaimed or unpayable distributions
          will be further distributed or paid.
          MDR Increase Protection Benefit: TLIC agrees that it will not impose any
          additional MDR increase(s) on any Class Policy within 7 years of the
          Execution Date, unless ordered to do so by a state regulatory body (the
          “MDR Increase Protection Benefit”). The Parties acknowledge and agree
          that, notwithstanding the foregoing, the MDR Increases will remain in
          effect and TLIC may continue to maintain the MDR schedules
          implemented through the MDR Increases in the future.
          Non-Contestability Benefit: TLIC agrees it will not seek to void, rescind,
          cancel, have declared void, or otherwise deny coverage of death claims
          submitted by Settlement Class Members based on any alleged lack of
          insurable interest or misrepresentations made in connection with the
          original application process (the “Non-Contestability Benefit”). The Non-

                                           14
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 18 of 63 Page ID
                                  #:16608



             Contestability Benefit does not apply to any alleged lack of insurable
             interest or misrepresentations made in connection with an application to
             reinstate coverage.
             Contribution Towards Attorneys’ Fees and Expenses: Separate and apart
             from the foregoing benefits, TLIC agrees to pay to Plaintiffs’ Counsel the
             $8 million TLIC Fee and Expense Contribution as provided in Section IX.
             The amount of any fees or costs awarded by the Court in excess of the $8
             million TLIC Fee and Expense Contribution (a) will be paid by TLIC as
             provided in Section IX, but (b) will proportionately reduce the In-Force
             Policies Settlement Common Fund and the Terminated Policies Settlement
             Common Fund.
             Notice and Administrative Costs: TLIC alone will pay and otherwise alone
             bear the administrative expenses incurred after the Execution Date of this
             Settlement Agreement (including publication, printing, and mailing costs
             of the Class Notice and administration costs of the Settlement Relief),
             which will not be paid or otherwise reimbursed by Plaintiffs, Plaintiffs’
             Counsel, Co-Lead Class Counsel, or the Settlement Class should the
             Settlement be terminated or disapproved for any reason, or should the Final
             Settlement Date otherwise not be attained for any reason (the “Notice and
             Administrative Costs Benefit”).
 IV.   SETTLEMENT ADMINISTRATOR
       73.      TLIC may at its discretion and at its own expense retain a Settlement
 Administrator and delegate to it TLIC’s responsibilities with respect to the Class
 Notice and administration of the Settlement before or after Court approval. No part
 of the Settlement Relief may be diminished for this purpose, nor will the Plaintiffs,
 Plaintiffs’ Counsel, Co-Lead Class Counsel or the Settlement Class bear any



                                            15
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 19 of 63 Page ID
                                  #:16609



 expense, responsibility or liability for either TLIC’s decision to select the Settlement
 Administrator or the Settlement Administrator’s conduct or Action.
 V.    NOTICE TO THE SETTLEMENT CLASS AND COMMUNICATIONS
 WITH SETTLEMENT CLASS MEMBERS
              Preliminary Approval by the Court
       74.    As soon as reasonably practicable following the Execution Date, the
 Plaintiffs will submit the proposed Settlement to the Court and request the entry of
 the Preliminary Approval Order (a) preliminarily certifying the Settlement Class,
 appointing Class Representatives for the Settlement Class, and appointing Co-Lead
 Class Counsel as counsel for the Settlement Class, (b) preliminarily approving the
 proposed Settlement as appearing sufficiently fair, adequate and reasonable to
 warrant the dissemination of the Class Notice Package, and (c) preliminarily
 enjoining all Settlement Class Members who do not execute and timely file a
 Request for Exclusion from the Settlement Class from filing, prosecuting,
 maintaining or continuing litigation based on or related to the claims or facts alleged
 in the Action.
              Class Notice Package
       75.    Subject to the requirements of any orders entered by the Court, and no
 later than 45 days after the Preliminary Approval Date, TLIC will send a Class
 Notice Package by first-class mail to the last known address in TLIC’s records for
 each reasonably-identifiable person and entity in the Settlement Class. The Class
 Notice Package will consist of (a) the Class Notice described below; and (b) if
 desired, a cover letter mutually agreed upon by Co-Lead Class Counsel and TLIC’s
 Counsel.
       76.    The mere mailing of a Class Notice Package to a person or entity that
 is not in the Settlement Class, as defined herein, will not render such person or entity



                                           16
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 20 of 63 Page ID
                                  #:16610



 a part of the Settlement Class or otherwise entitle such person to participate in this
 Settlement.
                  Class Notice Content
         77.      Each Class Notice Package will contain a Class Notice, which will in
 turn:
               contain a short, plain statement of the background of the Action and the
               proposed Settlement;
               describe the category of persons and entities in the Settlement Class and
               inform such persons and entities that, if they do not exclude themselves
               from the Settlement Class, they may be eligible to receive relief under the
               proposed Settlement;
               describe the proposed Settlement Relief;
               explain the impact of the proposed Settlement on the pending Action;
               describe the effect of the release included in the proposed Settlement;
               state that any relief to Settlement Class Members is contingent on the
               Court’s final approval of the proposed Settlement Agreement as fair,
               reasonable and adequate;
               explain that a Settlement Class Member may request exclusion from the
               Settlement Class by mailing a written Request for Exclusion to Co-Lead
               Class Counsel postmarked no later than 45 days after the Notice Date;
               explain that a Settlement Class Member who has not submitted a written
               Request for Exclusion may, if he or she desires, object to the proposed
               Settlement by filing no later than 45 days after the Notice Date (regardless
               of postmark date if sent by mail) a written statement of objections with the
               Court;
               explain that a Settlement Class Member who has filed a timely and proper
               objection to the proposed Settlement may appear at the Fairness Hearing,

                                              17
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 21 of 63 Page ID
                                  #:16611



             either personally or through counsel, provided that notice of the intention
             to appear must be filed with the Court no later than 14 days before the
             Fairness Hearing (regardless of postmark date if sent by mail);
             explain that any judgment entered in the Action, whether favorable or
             unfavorable to the Settlement Class, will include and be binding on all
             Settlement Class Members even if they have objected to Court approval of
             the proposed Settlement Agreement and even if they have any other claim,
             lawsuit, or proceeding pending against TLIC based on the same factual
             predicate as alleged in the FAC;
             explain that a Settlement Class Member should consult their own tax
             advisors regarding the tax consequences of the proposed Settlement,
             including but not limited to, any payments, credits, and payment periods
             provided hereunder, and any tax reporting obligations they may have with
             respect thereto; and
             explain the provisions of this Settlement Agreement relating to attorneys’
             fees, expenses, and costs including those in Section IX, and explain that
             individual Settlement Class Members will be responsible themselves for
             the fees and costs of any persons they may retain to represent them for any
             reason, including, but not limited to, counsel retained in connection with
             the filing of an objection or attendance at the Fairness Hearing.
       78.      The Class Notice will conform to the manner and form agreed on by
 the Parties and approved by the Court. The proposed form of the Class Notice as
 agreed on by the Parties is attached hereto as Exhibit A.
       79.      Co-Lead Class Counsel may at their own expense supplement the Class
 Notice through the establishment of a website with more information and links to
 important documents relating to the Action and the proposed Settlement. The



                                             18
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 22 of 63 Page ID
                                  #:16612



 content of any such website will be mutually agreed upon by Co-Lead Class Counsel
 and TLIC’s Counsel.
              Address Verification; Re-mailing
       80.    Prior to the mailing of the Class Notice, TLIC or the Settlement
 Administrator will run the mailing list for the Class Notice through the U.S. Postal
 Service’s National Change of Address Database for verification and correction of
 addresses to attempt to reduce the number of returned mail items. In the case of
 Class Notices undelivered and returned by the U.S. Postal Service, TLIC or the
 Settlement Administrator will: (a) re-mail any Class Notice so returned with a
 forwarding address, and (b) (1) make reasonable efforts to attempt to find an address
 for any returned Class Notice that does not include a forwarding address, or (2) retain
 a commercial address verification service for this purpose. TLIC or the Settlement
 Administrator will re-mail the Class Notice to each person and entity in the
 Settlement Class for which it or the address research service provides an updated
 address.
              Notice Under the Class Action Fairness Act
       81.    Within 10 days following the filing of this Settlement Agreement for
 preliminary approval by the Court, TLIC will serve notices of the proposed
 Settlement upon the appropriate officials in compliance with the requirements of the
 Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1715. The identities of such
 officials and the content of the materials will be subject to the mutual agreement of
 the Parties’ Counsel.
              Communication with Settlement Class Members, Claimants, and
              Policyowners
       82.    TLIC will not be privy to or respond to inquiries between Settlement
 Class Members and their counsel (including Plaintiffs’ Counsel) regarding the
 Action or the Settlement Relief. However, TLIC reserves the right to communicate

                                           19
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 23 of 63 Page ID
                                  #:16613



 with, and to respond to inquiries directed to it from or on behalf of, insureds,
 beneficiaries, Policyowners, and Settlement Class Members, orally and/or in
 writing, regarding matters not involving the Action or the proposed Settlement in
 the normal course of administering the Class Policies or otherwise in the ordinary
 course of business, and may do so through any appropriate agents or agencies. If,
 however, TLIC receives any inquiry from a Settlement Class Member specifically
 relating to the Action or the Settlement, TLIC will refer the Settlement Class
 Member to Co-Lead Class Counsel. Nothing in this Paragraph will preclude TLIC
 or TLIC’s Counsel from communicating with an attorney representing any
 Policyowner.
       83.    Co-Lead Class Counsel will provide responses to inquiries received
 from persons and entities in the Settlement Class, subject to review and comment by
 TLIC’s Counsel should Co-Lead Class Counsel deem it helpful or necessary.
       84.    TLIC may continue to process and respond to insured, beneficiary or
 Policyowner complaints, including complaints submitted to TLIC by regulators,
 notwithstanding that some complaints may originate with Settlement Class Members
 and may concern claims relating to Class Policies that otherwise could be eligible
 for Settlement Relief under the Settlement Agreement; provided however, that, after
 the Class Notice mailing and before the implementation of Settlement Relief for a
 particular Class Policy, any offer of relief by TLIC in response to any such complaint
 concerning such Class Policy will be accompanied by a copy of the Settlement
 Agreement and a statement explaining to the Settlement Class Member that
 acceptance of TLIC’s offer may bar or otherwise affect the Settlement Class
 Member’s rights to participate in the proposed Settlement. If TLIC makes an offer
 of relief in response to any such written complaint after the Class Notice is mailed
 and before the implementation of Settlement Relief for the subject Class Policy, and
 the offer of relief differs from the Settlement Relief, a copy of the written complaint

                                           20
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 24 of 63 Page ID
                                  #:16614



 and TLIC’s offer of relief will be provided to Co-Lead Class Counsel in advance of
 any agreement. Nothing within this Paragraph shall apply to Policyowners who
 timely and properly exclude themselves from the Settlement in accordance with
 Section VI, or to Policyowners excluded from the Settlement Class based on their
 separate individual lawsuit against TLIC.
 VI.   REQUESTS FOR EXCLUSION
       85.    Any Policyowner that wishes to be excluded from the Settlement Class
 must submit to Co-Lead Class Counsel a written Request for Exclusion sent by U.S.
 mail and postmarked no later than 45 days from the Notice Date. Co-Lead Class
 Counsel will file a list of all valid Requests for Exclusion with the Court 14 days
 prior to the Fairness Hearing.
       86.    To be in proper form, the Request for Exclusion must (a) state the
 identity of the Policyowner; (b) state the Policy number(s) to be excluded from the
 Settlement Class, (c) state that the Policyowner desires to be excluded from the
 Settlement Class, and (d) be signed by the Policyowner or by a person providing a
 valid power of attorney to act on behalf of such person or entity. If there are multiple
 Policyowners with respect to a single Policy (such as spouses), all owners must sign
 unless the signatory holds and submits a copy of a valid power of attorney to act on
 behalf of all owners of the Policy.
       87.    Co-Lead Class Counsel will maintain the Post Office Box to which
 Requests for Exclusion are required to be sent, monitor exclusion requests for
 accuracy and completeness, request any needed clarifications, and provide copies of
 all such materials to TLIC’s Counsel upon request.
       88.    Every Settlement Class Member that does not file a timely and proper
 written Request for Exclusion in accordance with this Section VI will be bound by
 all subsequent proceedings, orders, and judgments in the Action.



                                           21
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 25 of 63 Page ID
                                  #:16615



 VII. OBJECTIONS TO THE SETTLEMENT
       89.    Any Settlement Class Member that has not filed a timely and proper
 written Request for Exclusion and that wishes to object to the fairness,
 reasonableness, or adequacy of the proposed Settlement must file with the Court a
 statement of objection (“Statement of Objection”) within 45 days after the Notice
 Date (regardless of postmark date if sent by mail). Each such Statement of Objection
 must: (a) state the Settlement Class Member’s full name, current address, telephone
 number, and applicable Class Policy number(s); (b) state that the Settlement Class
 Member objects to the Settlement, in whole or in part; (c) set forth a statement of the
 legal and factual basis for the objection; and (d) be accompanied by copies of any
 and all documents that the objecting Settlement Class Member has in support of
 his/her position. A Settlement Class Member who does not submit a timely and
 proper Statement of Objection in accordance with this Settlement Agreement and
 the Class Notice, and as otherwise ordered by the Court, will not be treated as having
 filed a valid objection to the Settlement. The Class Notice will inform the Settlement
 Class of this requirement. Settlement Class Members may so object either on their
 own or through an attorney hired at their own expense.
       90.    Any Settlement Class Member who timely files a proper written
 Statement of Objection may appear at the Fairness Hearing in support of the
 objection. If a Settlement Class Member hires an attorney to represent him or her,
 the attorney must file a notice of appearance with the Clerk of the Court no later than
 14 days before the Fairness Hearing (regardless of postmark date if the notice is sent
 by mail). A Settlement Class Member who appears at the Fairness Hearing by
 counsel or otherwise will be permitted to argue only those matters that were set forth
 in the written Statement of Objection filed by such Settlement Class Member in
 accordance with this Section VII. No Settlement Class Member will be permitted to
 raise matters at the Fairness Hearing that the Settlement Class Member could have

                                           22
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 26 of 63 Page ID
                                  #:16616



 raised in such a written Statement of Objection but failed to do so, and any objection
 to the Settlement that is not set forth in such a written Statement of Objection is
 deemed waived. Any Settlement Class Member who fails to comply with the
 applicable provisions of this Settlement Agreement and the Class Notice, and as
 otherwise ordered by the Court, will not be permitted to appear at the Fairness
 Hearing.
       91.    Any Settlement Class Member who fails to comply with the provisions
 of this Section VII will waive and forfeit any and all rights he, she, or it may have to
 appear separately and/or object to the Settlement, and will be bound by all the terms
 of this Settlement Agreement and by all proceedings, orders, and judgments in the
 Action.
       92.    A Settlement Class Member’s objection to the Settlement will not affect
 his or her rights to participate in the Settlement Relief.
       93.    The Parties may serve and file responses to written objections at least
 14 days prior to the Fairness Hearing, or as otherwise directed by the Court.
 VIII. RELEASE AND WAIVER
       94.    In consideration of the promises and covenants of settlement between
 and among the Parties and as further contained in this Settlement Agreement
 (including, but not limited to, the consideration to the Settlement Class Members),
 the Releasors hereby expressly release and discharge Releasees from and against any
 and all claims, causes of action, debts, liabilities, damages, restitution, equitable,
 legal and administrative relief, known and unknown, at law or in equity, whether
 brought directly or indirectly, including any further claim to recovery or relief as a
 result of action by any state or federal government agencies, arising out of or relating
 to the MDR Increases or any claims or causes of action that were or could have been
 alleged in the FAC that are based on the same factual predicate, including but not
 limited to (a) the decision to implement the MDR Increases, (b) the design,

                                            23
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 27 of 63 Page ID
                                  #:16617



 development, and implementation of the MDRs that were the subject of the MDR
 Increases; and (c) any payments made in the past or future as a result of the MDR
 Increases (collectively the “Released Claims”). Releasors hereby expressly further
 agree that they will not now or hereafter institute, maintain, assert, join, or participate
 in, either directly or indirectly, on their own behalf, on behalf of a class, or on behalf
 of any other person or entity, any action or proceeding of any kind against Releasees
 asserting the foregoing released claims. Notwithstanding the foregoing, for purposes
 of clarification only, Releasors are not releasing claims arising from any failure by
 TLIC to pay future death benefits owed under a Class Policy.
        95.    In consideration of the promises and covenants of settlement between
 and among the Parties and as further contained in this Settlement Agreement
 (including but not limited to, the consideration to the Settlement Class Members),
 TLIC hereby expressly releases and discharges Plaintiffs, Plaintiffs’ Counsel, and
 Co-Lead Class Counsel, from and against any and all claims, causes of action, debts,
 liabilities, damages, restitution, equitable, legal and administrative relief, known and
 unknown, at law or in equity, whether brought directly or indirectly, arising out of
 or relating to the filing, prosecution, or resolution of claims against TLIC alleged in
 the Action.
        96.    In connection with the forgoing releases, Releasors acknowledge that
 they are aware that they may hereafter discover claims or damages presently
 unknown or unsuspected, or facts in addition to or different from those which they
 now know or believe to be true, with respect to the Released Claims. Nevertheless,
 Releasors understand and agree that this release will fully, finally, and forever settle
 and release all claims and causes of action defined as Released Claims in
 Paragraph 94, known or unknown, and which now exist, hereafter may exist, or
 might have existed (whether or not previously or currently asserted in any action or
 proceeding) with respect to the Released Claims.

                                             24
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 28 of 63 Page ID
                                  #:16618



       97.    RELEASORS EXPRESSLY UNDERSTAND THAT SECTION
 1542 OF THE CIVIL CODE OF THE STATE OF CALIFORNIA PROVIDES:
       “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
       THAT THE CREDITOR OR RELEASING PARTY DOES NOT
       KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT
       THE TIME OF EXECUTING THE RELEASE AND THAT, IF
       KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
       AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR
       OR RELEASED PARTY.”
 TO THE EXTENT THAT CALIFORNIA OR OTHER SIMILAR FEDERAL
 OR STATE LAW MAY APPLY (BECAUSE OF OR NOTWITHSTANDING
 THE PARTIES’ CHOICE OF LAW IN THIS AGREEMENT), RELEASORS
 HEREBY AGREE THAT THE PROVISIONS OF SECTION 1542 AND ALL
 SIMILAR FEDERAL OR STATE LAWS, RIGHTS, RULES, OR LEGAL
 PRINCIPLES, TO THE EXTENT THEY ARE FOUND TO BE APPLICABLE
 HEREIN, ARE HEREBY KNOWINGLY AND VOLUNTARILY WAIVED
 AND RELINQUISHED BY RELEASORS, AND RELEASORS HEREBY
 AGREE THAT THIS IS AN ESSENTIAL TERM OF THE RELEASE.
       98.    The Parties agree and acknowledge that the release provisions of this
 Section VIII together constitute an essential term of the Settlement Agreement.
       99.    Nothing in the foregoing releases will preclude any action to enforce
 the terms of this Settlement Agreement.
       100. Nothing in this Settlement Agreement will be deemed to alter the
 Policies’ contractual terms, except to the extent such are altered or affected by the
 award and/or implementation of Settlement Relief under this Settlement Agreement.




                                           25
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 29 of 63 Page ID
                                  #:16619



       101. The Parties expressly agree that the provisions of this Section VIII shall
 be, and may be raised as, a complete defense to and will preclude any action or
 proceeding encompassed by the Released Claims.
       102. It is the intention of the Plaintiffs, on behalf of themselves and the
 Settlement Class, in executing this Agreement, to fully, finally, and forever settle
 and release all Released Claims as defined under this Section VIII.
 IX.   ATTORNEYS’ FEES AND LITIGATION EXPENSES
       103. Co-Lead Class Counsel contemplate an application to the Court seeking
 approval of a common fund award of attorneys’ fees to Plaintiffs’ Counsel not to
 exceed 25% of the value of the Settlement Relief, plus reimbursement of litigation
 expenses, plus service awards described in Section X not to exceed $10,000 to each
 recipient. Co-Lead Class Counsel will file the Class Fee and Expense Application in
 accordance with the Court’s applicable local rules of civil procedure.
       104. The attorneys’ fees, litigation expenses, and service awards approved
 by the Court based on the Class Fee and Expense Application will be set forth in a
 fee and expense order separate from the Final Approval Order (“the Class Fee and
 Expense Order”), so that any appeal of one will not constitute an appeal of the other.
 No order or proceedings relating to Co-Lead Class Counsel’s attorneys’ fees and
 expense application, nor any appeal from the Class Fee and Expense Order, or
 reversal or modification thereof, will operate to terminate or cancel this Settlement
 Agreement or otherwise delay the Final Approval Date or the Final Settlement Date.
       105. No later than 14 days after entry of the Class Fee and Expense Order,
 TLIC will cause the TLIC Fee and Expense Contribution to be paid to Co-Lead Class
 Counsel. If the Final Approval Order or the Class Fee and Expense Order is later
 reversed on appeal or reduced to an amount less than the TLIC Fee and Expense
 Contribution, then (unless the Parties agree otherwise), Co-Lead Class Counsel will,
 within 5 days after such occurrence, repay to TLIC the TLIC Fee and Expense

                                          26
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 30 of 63 Page ID
                                  #:16620



 Contribution or the amount by which the Class Fee and Expense Order is reduced to
 an amount less than the TLIC Fee and Expense Contribution. TLIC will pay the
 balance of the fee and service awards due under the Class Fee and Expense Order to
 Co-Lead Class Counsel within 14 days of the Final Settlement Date.
       106. Co-Lead Class Counsel will, in their sole discretion, allocate and
 distribute among Plaintiffs’ Counsel and any other counsel, if applicable, the fees
 and reimbursed expenses that they receive pursuant to the Class Fee and Expense
 Order. Disagreements, if any, among Plaintiffs’ Counsel and any other counsel, if
 applicable, relating to their respective shares of any such fee and expense award will
 have no impact on the effectiveness or the implementation of this Settlement
 Agreement, nor will such disagreements increase, modify, or otherwise affect the
 obligations imposed upon TLIC by this Settlement Agreement. Any such
 disagreements will be resolved by the Court.
       107. No Party or Parties’ Counsel will be liable or obligated to pay any fees,
 expenses, costs, or disbursements to any person, either directly or indirectly, in
 connection with the Action, this Settlement Agreement, or the proposed Settlement,
 other than those expressly provided in this Settlement Agreement as being payable
 by such party.
 X.    SERVICE AWARDS
       108. As part of the Class Fee and Expense Application, Co-Lead Class
 Counsel will apply to the Court for service awards to some or all of the Plaintiffs, to
 be paid by TLIC separate from and without otherwise diminishing the Settlement
 Relief described in Section III, in an amount not to exceed $10,000 to each recipient.
 The purpose of such service awards will be to compensate Plaintiffs for their efforts
 undertaken on behalf of the Settlement Class. TLIC will pay to Co-Lead Class
 Counsel, for distribution to Plaintiffs, all service awards approved by the Court no
 later than 14 days after the Final Settlement Date. No such service award will in any

                                           27
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 31 of 63 Page ID
                                  #:16621



 way diminish or prejudice any Settlement Relief which the recipient is otherwise
 eligible to receive as a member of the Settlement Class.
       109. Because service awards are premised on the Plaintiffs’ pre-Settlement
 contributions, and are in no way conditioned upon support for the proposed
 Settlement, they will be sought notwithstanding any objection any Plaintiff may
 voice to any aspect of the Settlement.
 XI.   FINAL       APPROVAL          AND        IMPLEMENTATION         OF     THE
 SETTLEMENT
       110. At or after the Fairness Hearing, and upon the Court’s approval of this
 Settlement Agreement, the Parties will request from the Court entry of both (a) the
 Final Approval Order, and (b) the Class Fee and Expense Order.
       111. The Final Approval Order proposed by the Parties will, among other
 things: (a) approve the proposed Settlement and the Settlement Relief as fair,
 reasonable, and adequate; (b) dismiss the Action with prejudice pursuant to Federal
 Rule of Civil Procedure 41, with jurisdiction retained by the Court to enforce the
 terms of the Settlement Agreement; and (c) permanently enjoin all Settlement Class
 Members who do not execute and timely file a Request for Exclusion from the
 Settlement Class from filing, prosecuting, maintaining, or continuing litigation
 based on or related to the claims or facts alleged in the Action.
       112. The Class Fee and Expense Order will award Plaintiffs’ Counsel
 attorneys’ fees and litigation expenses to be paid from the Settlement Common
 Funds, approve the TLIC Fee and Expense Contribution, and approve the service
 awards to Plaintiffs to be paid by TLIC, with jurisdiction retained by the Court to
 enforce the terms of the Class Fee and Expense Order and to resolve any dispute
 among Plaintiffs’ Counsel thereunder.
       113. TLIC will pay the net In-Force Policies Settlement Common Fund and
 the Terminated Policies Settlement Common Fund to the Settlement Class Members

                                           28
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 32 of 63 Page ID
                                  #:16622



 within 60 days of the Final Settlement Date. TLIC will pay the Settlement Relief
 due to each In-Force Policy effective on a monthiversary date following the Final
 Settlement Date. An In-Force Policy’s monthiversary date is the date of the month
 that TLIC processes the Monthly Deduction, which generally corresponds to the
 policy date shown in TLIC’s administrative system. If TLIC cannot apply the
 Settlement Relief to an In-Force Policy through a credit to accumulation value (e.g.
 due to a policy status change), TLIC shall have an additional 45 days to effectuate a
 check payment.
 XII. MODIFICATION OR TERMINATION OF THIS SETTLEMENT
 AGREEMENT
       114. The terms and provisions of this Settlement Agreement may be
 amended, modified, or expanded by written agreement of the Parties and approval
 of the Court; provided however, the Parties may by agreement effect such
 amendments, modifications, or expansions of this Settlement Agreement and its
 implementing documents (including the exhibits hereto) without notice to or
 approval by the Court if such changes (a) are consistent with the Court’s Preliminary
 Approval Order, the Court’s Final Approval Order, and/or the Court’s Class Fee and
 Expenses Order as applicable, and (b) do not unreasonably limit the rights of
 Settlement Class Members under this Settlement Agreement.
       115. The Parties may agree to implement the terms of the Settlement prior
 to the Final Settlement Date in accordance with the terms, conditions, dates, and
 time periods specified in this Settlement Agreement; provided however, that (a) all
 related procedures and matters will be suspended upon the filing of a notice of appeal
 of the Final Approval Order; and (b) TLIC will in no event have any obligation to
 pay, credit, implement, or otherwise effect any Settlement Relief prior to the Final
 Settlement Date, except as otherwise provided herein or agreed by the Parties.



                                          29
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 33 of 63 Page ID
                                  #:16623



       116. This Settlement Agreement will terminate at the sole option and
 discretion of TLIC or Plaintiffs if: (a) the Court or an appellate court(s) with
 jurisdiction over any appeal taken from the Court, rejects, modifies, or denies
 approval of any material portion of this Settlement Agreement; or (b) the Court, or
 any appellate court(s) with jurisdiction over any appeal taken from the Court, does
 not enter or completely affirm, or modifies, alters, narrows or expands, any material
 portion of the Final Approval Order. The terminating Party must exercise the option
 provided in this Paragraph to withdraw from and terminate this Settlement
 Agreement in writing no later than 10 days after receiving notice of the event
 prompting the termination. If the Settlement Agreement is so terminated, the Parties
 will be returned to their status quo ante.
       117. Notwithstanding the preceding Paragraph, no Party may terminate this
 Settlement Agreement based solely on the amount of attorneys’ fees and expenses
 awarded or approved by the Court or any appellate court(s).
       118. Notwithstanding anything in this Settlement Agreement, if the
 aggregate amount of the Settlement Proportions attributable to Policies for which a
 Request for Exclusion is submitted exceeds the number set forth in the confidential
 agreement between the Parties executed and delivered as of the Execution Date,
 TLIC will have the option, in its sole and absolute discretion, to withdraw from the
 Settlement and terminate this Settlement Agreement in writing no later than 15 days
 from the close of the exclusion period. The Confidential Termination Agreement
 shall be disclosed to the Court in camera should the Court so request.
       119. The Parties agree to keep the content of the Confidential Termination
 Agreement strictly confidential.      TLIC may disclose the other terms of the
 Settlement as necessary in its public disclosures and press releases or to its
 shareholders, rating agencies, regulators or accountants. Plaintiffs may disclose the
 other terms of the Settlement publicly as Co-Lead Class Counsel deems reasonably

                                              30
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 34 of 63 Page ID
                                  #:16624



 appropriate and necessary, or as necessary to comply with applicable law or
 regulation.
         120. If an option to withdraw from and terminate this Settlement Agreement
 arises under this Section XII, (a) neither TLIC nor Plaintiffs are required for any
 reason or under any circumstance to exercise that option; and (b) any exercise of that
 option must be made in good faith.
         121. If this Settlement Agreement is terminated pursuant to this Section XII,
 then:
            This Settlement Agreement will be null and void and will have no force or
            effect, and no party to this Settlement Agreement will be bound by any of
            its terms;
            All Parties will bear their own costs and expenses incurred in connection
            with the terminated settlement approval process, including specifically the
            Class Notice and administrative costs incurred by TLIC under Section III
            and Section V;
            Releasees, including TLIC, expressly and affirmatively reserve all
            defenses, arguments, and motions as to all claims that have been or might
            later be asserted in the Action, including but not limited to, any applicable
            statutes of limitation, any objections to personal jurisdiction, and the
            argument that the Action may not be litigated as a class action;
            Plaintiffs expressly and affirmatively reserve all arguments, assertions and
            all motions as to all claims that have been or might later be asserted in the
            Action;
            All provisions of this Settlement Agreement, and all negotiations,
            statements, and proceedings relating to this Settlement Agreement, will be
            without prejudice to the rights of TLIC, Plaintiffs, or any Settlement Class



                                            31
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 35 of 63 Page ID
                                  #:16625



           Member, all of whom will be restored to their respective positions existing
           immediately before the Execution Date; and
           This Settlement Agreement, the fact of its having been made, the
           negotiations leading to it, and/or any action taken by a Party or Settlement
           Class Member pursuant to this Settlement Agreement will not be
           admissible or entered into evidence for any purpose whatsoever in any
           other legal proceeding other than the Action.
 XIII. GENERAL MATTERS AND RESERVATIONS
       122. TLIC’s consent to the Court’s exercise of personal jurisdiction is
 limited to the Action and is strictly made for the limited purpose of implementing
 this nationwide class Settlement. TLIC’s consent to jurisdiction shall not operate as
 a waiver in any other litigation. In the event this Settlement Agreement is terminated
 in accordance with Section XII or if the Final Settlement Date is not attained for any
 reason, TLIC’s consent to the Court’s exercise of personal jurisdiction will be
 considered withdrawn.
       123. The Parties and the Parties’ Counsel agree that their discussions and the
 information exchanged in the course of negotiating this Settlement are confidential
 under the terms of the mediation agreement signed by the Parties in connection with
 the mediation sessions with the Mediator and follow-up negotiations between the
 Parties’ Counsel. Such exchanged information was made available on the condition
 that neither the Parties nor their counsel may disclose it to third parties (other than
 experts or consultants retained by the Parties in connection with the Action), and
 that it not be publicly disclosed or used by the Parties or their counsel in any way in
 the Action should it not settle, or in any other proceeding; provided, however, that
 nothing contained herein will prohibit the Parties from seeking such information
 through formal discovery if not previously requested through formal discovery or



                                           32
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 36 of 63 Page ID
                                  #:16626



 from referring to the existence of such information in connection with the Settlement
 of the Action.
       124. The Parties and the Parties’ Counsel agree that the Confidential
 Information made available to them through the discovery process was made
 available on the condition that neither the Parties nor their counsel may disclose it
 to third parties except in accordance with the terms of the Stipulated Protective
 Order. The Parties agree to comply with the Stipulated Protective Order with respect
 to the return or destruction of Confidential Information.
       125. The Parties will attempt to resolve any disputes that may arise
 concerning the interpretation of this Settlement Agreement in good faith. The Parties
 agree to mediate any disputes regarding the interpretation of this Settlement
 Agreement or exhibits attached hereto with the Mediator prior to seeking Court
 involvement. If the Parties fail to resolve the dispute after mediation, the Court
 retains jurisdiction to resolve such disputes without regard to any mediator
 recommendation.
       126. Co-Lead Class Counsel represent that they (a) are authorized to enter
 into this Settlement Agreement on behalf of Plaintiffs and (b) are doing so to protect
 the best interests of the Settlement Class.
       127. The Class Representatives represent and certify that: (a) they have
 agreed to serve as representatives of the Settlement Class proposed to be certified
 for settlement purposes herein; (b) they remain willing, able, and ready to perform
 all of the duties and obligations of a representative of the Settlement Class; (c) they
 are familiar with the allegations in the Action, including the FAC, or have had the
 contents of such allegations described or conveyed to them; (d) they have consulted
 with Plaintiffs’ Counsel about the Action (including discovery conducted in the
 Action), this Settlement Agreement, and their obligations as class representatives;
 (e) they have authorized Co-Lead Class Counsel to execute this Settlement

                                           33
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 37 of 63 Page ID
                                  #:16627



 Agreement on their behalf; and (f) they will remain and serve as a Class
 Representative of the Settlement Class until the terms of this Settlement Agreement
 are effectuated and fully implemented, this Settlement Agreement is terminated in
 accordance with its terms, or, with respect to an individual Plaintiff, the Court at any
 time determines that said Plaintiff cannot represent the Settlement Class.
       128. The undersigned TLIC representatives represent that they are
 authorized to enter into this Settlement Agreement on behalf of TLIC.
       129. This Settlement Agreement, including the exhibits hereto, which are an
 integral part of this Settlement Agreement, sets forth the entire agreement among the
 Parties with respect to its subject matter, and it may not be altered or modified except
 by written instrument executed by all Parties’ Counsel or authorized representatives.
 The Parties expressly acknowledge that no other agreements, arrangements, or
 understandings not expressed or referred to in this Settlement Agreement exist
 among or between them.
       130. The terms “he or she” and “his or her” include “it” or “its,” where
 applicable. Defined terms expressed in the singular also include the plural form of
 such term, and vice versa, where applicable.
       131. This Settlement Agreement and any ancillary agreements will be
 governed by and interpreted in accordance with the laws of the State of California,
 without reference to its choice of law or conflict of laws rules.
       132. Whenever this Settlement Agreement requires or contemplates that one
 Party will or may give notice to the other, notice will be provided by e-mail and/or
 next-day (excluding Saturday and Sunday) express delivery service as follows:




                                           34
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 38 of 63 Page ID
                                  #:16628


              If to TLIC, then to:
                     Thomas F.A. Hetherington
                     McDowell Hetherington LLP
                     1001 Fannin St. Ste. 2700
                     Houston, TX 77002
                     Tel: 713-337-5580
                     Fax: 713-337-8850
                     E-mail: tom.hetherington@mhllp.com
              If to Plaintiffs, then to:
                     Andrew S. Friedman
                     Bonnett, Fairbourn, Friedman & Balint, PC
                     2325 East Camelback Road, Suite 300
                     Phoenix, Arizona 85016
                     Tel: 602-274-1100
                     Fax: 602-274-1199
                     E-mail: afriedman@bffb.com
                     Harvey Rosenfield
                     Consumer Watchdog
                     6330 San Vicente Blvd., Suite 250
                     Los Angeles, CA 90048
                     Tel: 310-392-0522
                     Fax: 310-392-8874
                     E-mail: Harvey@consumerwatchdog.org
                     Adam M. Moskowitz
                     The Moskowitz Law Firm, PLLC
                     2 Alhambra Plaza, Suite 601
                     Coral Gables, FL 33134
                     Tel: 305-479-5508
                     Fax: 786-409-2816
                     E-mail: adam@moskowitz-law.com

       133. All time periods set forth herein will be computed in calendar days
 unless otherwise expressly provided. In computing any period of time prescribed or
 allowed by this Settlement Agreement or by order of court, the day of the act, event,
 or default from which the designated period of time begins to run will not be
 included. Each other day of the period to be computed will be included, including
 the last day thereof, unless such last day is a Saturday, a Sunday, or a legal holiday,
 or, when the act to be done is the filing of a paper in court, a day on which weather
 or other conditions have made the office of the Clerk of the Court inaccessible, in
 which event the last day of the period will be the next day that is not one of the

                                           35
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 39 of 63 Page ID
                                  #:16629



 aforementioned days. As used in this paragraph, “legal holiday” includes New
 Year’s Day, Martin Luther King, Jr. Day, Presidents’ Day, Memorial Day,
 Independence Day, Labor Day, Columbus Day, Veterans Day, Thanksgiving Day,
 Christmas Day and any other day appointed as a holiday by the President or the
 Congress of the United States.
       134. The Parties reserve the right to agree between themselves on any
 reasonable extensions of time that might be necessary to carry out any of the
 provisions of this Settlement Agreement. In light of the COVID-19 pandemic, the
 Parties, their successors and assigns, and their attorneys agree to cooperate fully with
 one another and in good faith should any extension of time be needed to effectuate
 or administer any aspect of this Settlement Agreement or the proposed Settlement.
       135. The Parties agree that (a) this Settlement Agreement is clear and
 unambiguous, has been drafted and negotiated by the Parties’ Counsel at arm’s
 length, and will not be construed more strictly against any of the Parties; and (b) no
 parol or other evidence may be offered to explain, construe, contradict, or clarify the
 terms of this Settlement Agreement, the intent of the Parties or the Parties’ Counsel,
 or the circumstances under which this Settlement Agreement was made or executed.
       136. TLIC considers it desirable for the Action to be settled and dismissed,
 because this Settlement will: (a) provide substantial benefits to Settlement Class
 Members through processes that provide fair and adequate procedural and
 substantive protections both to Settlement Class Members and to TLIC; (b) put to
 rest Plaintiffs’ claims and the underlying matters; and (c) avoid the substantial
 expense, burden, and uncertainties associated with the continued litigation of those
 claims. In no event may this Settlement Agreement, any of its provisions or any
 negotiations, statements, or court proceedings relating to them in any way be
 construed as, offered as, received as, used as, or deemed to be evidence of any kind
 in the Action, any other action, or in any judicial, administrative, regulatory, or other

                                            36
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 40 of 63 Page ID
                                  #:16630



 proceeding, except in a proceeding to enforce this Settlement Agreement. Without
 limiting the foregoing, neither this Settlement Agreement nor any related
 negotiations, statements, or court proceedings will be construed as, offered as,
 received as, used as, or deemed to be evidence or an adjudication, admission, or
 concession of any liability or wrongdoing whatsoever on the part of any person or
 entity, including, but not limited to, TLIC or Plaintiffs, or as a waiver by TLIC or
 Plaintiffs of any applicable claims or defenses.
       137. TLIC represents, warrants, and covenants, as to the payments to be
 made by or on behalf of TLIC, at the time such payment is made, TLIC will not be
 insolvent, nor will the payment required to be made by or on behalf of TLIC render
 TLIC insolvent, within the meaning of and/or for the purposes of the United States
 Bankruptcy Code.
       138. Neither this Settlement Agreement nor any of the relief to be offered
 under the proposed Settlement will be interpreted to alter in any way the contractual
 terms of any Policy, or to constitute a novation of any Policy, except as expressly
 provided by this Settlement Agreement or the relief granted in accordance with the
 terms of this Settlement Agreement. This Settlement Agreement does not, and will
 not be deemed to, create any fiduciary or similar relationship between TLIC and any
 of its current, past, or prospective Policyowners or contract owners. This Settlement
 Agreement does not impose, and will not be deemed to impose, any fiduciary or
 other similar duty on TLIC, and TLIC expressly disclaims any fiduciary or other
 similar duties. The duties and obligations assumed by TLIC as a result of this
 Settlement Agreement are limited to those expressly set forth in this Settlement
 Agreement.
       139. Punitive or exemplary damages are not available to any Settlement
 Class Member under the proposed Settlement described in this Settlement



                                          37
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 41 of 63 Page ID
                                  #:16631



 Agreement, and none of the proposed Settlement Relief shall include or constitute,
 or be deemed to include or constitute, punitive or exemplary damages.
       140. No opinion concerning the tax consequences of the proposed
 Settlement to any person or entity in the Settlement Class is given or will be given
 by TLIC, counsel for TLIC, or counsel for Plaintiffs or for the Settlement Class, nor
 are any representations or warranties in this regard made by virtue of this Settlement
 Agreement. The Class Notice will direct persons and entities in the Settlement Class
 to consult their own tax advisors regarding the tax consequences of the proposed
 Settlement, including the tax consequences of any payments, credits, and payment
 periods provided for hereunder, and any tax reporting obligations they may have
 with respect thereto. The tax obligations of each Settlement Class Member, and the
 determination thereof, are the sole responsibility of each such person and entity, and
 it is understood that the tax consequences of the Settlement may vary depending on
 the particular circumstances of each such person and entity.
       141. The Parties, their successors and assigns, and their attorneys undertake
 to implement the terms of this Settlement Agreement in good faith, and to use good
 faith in resolving any disputes that may arise in the implementation of the terms of
 this Settlement Agreement.
       142. The Parties, their successors and assigns, and their attorneys agree to
 cooperate fully with one another in seeking court approval of this Settlement
 Agreement and in preparing all final approval papers and to use their commercially
 reasonable best efforts to affect the prompt consummation of this Settlement
 Agreement and the proposed Settlement.
       143. This Settlement Agreement may be signed in counterparts, each of
 which will constitute a duplicate original.




                                           38
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 42 of 63 Page ID
                                  #:16632
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 43 of 63 Page ID
                                  #:16633
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 44 of 63 Page ID
                                  #:16634
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 45 of 63 Page ID
                                  #:16635
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 46 of 63 Page ID
                                  #:16636



                      Settlement Agreement and Release
                           Exhibit A: Class Notice




                                      41
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 47 of 63 Page ID
                                  #:16637


        UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

       NOTICE OF PROPOSED CLASS ACTION SETTLEMENT AND
                      FAIRNESS HEARING

  If you are or were the owner of any of the following life insurance policies
  from Transamerica Life Insurance Company originally issued between
  approximately 1997 and 2001, you may get important monetary and
  additional benefits from a proposed class action settlement:

                              TransSurvivor 115 97/98/99

                                  Trans Ultra 115 98/99

                 The United States District Court authorized this notice.
             This is not a solicitation from a lawyer. You are not being sued.

  YOUR LEGAL RIGHTS ARE AFFECTED WHETHER YOU ACT OR DO NOT
           ACT. PLEASE READ THIS NOTICE CAREFULLY.

 You received this Notice because you have been identified by Transamerica Life Insurance
 Company (referred to in this Notice as “Transamerica”) as a current or former owner of a
 life insurance policy that is included in the proposed Settlement of a class action lawsuit
 (“the Class Action”) against Transamerica. The Court directed that this Notice be sent to
 you because you have the right to know about the proposed Settlement, and your rights and
 options, before the Court decides whether to approve it.

 This Notice explains the Class Action, the proposed Settlement, your potential legal rights
 under the Settlement, what benefits are included in the proposed Settlement, who is eligible
 for the proposed Settlement benefits, and when the Settlement benefits will become
 available if the Court approves the proposed Settlement.

 You should consult your own tax advisors regarding the possible tax consequences of
 the proposed Settlement, including any payments you may receive and any tax
 reporting obligations you may have as a result. You also may want to consult with
 your own insurance agent or consultant regarding your own Policy and the
 implications of the proposed Settlement for your Policy.




                                           1
             QUESTIONS? Call 1-800-xxx-xxxx Toll Free, E-Mail xxx@xxx.com,
                                or Visit www.xxxx.com
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 48 of 63 Page ID
                                  #:16638




       SUMMARY OF YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT

                                 If you do nothing in response to this Notice, and the proposed
                                 Settlement is approved by the Court, you will receive the
                                 Settlement benefits to which you are entitled, as explained in
                                 detail in response to Question ___ on page ___.
   YOU CAN DO NOTHING IN
   RESPONSE TO THIS NOTICE       You will also be bound by the Release described in response
                                 to Question __, which means you will give up any right to
                                 bring your own lawsuit relating to any of the claims, facts,
                                 circumstances or transactions that were or could have been
                                 raised in the Class Action.


                                 If you ask to be excluded from the Settlement Class, you will
                                 receive no monetary or other benefits from the Settlement.
   ASK TO BE EXCLUDED            This is the only option that allows you to initiate or participate
                                 in any other lawsuit against Transamerica about the claims in
                                 this case.


                                 If you do not like the proposed Settlement, you may write to
                                 the Court to object and explain why, by complying with all of
                                 the requirements in this Notice, which are described in detail
                                 in response to Question ___ on page ___.

                                 The Court will consider all timely and properly completed
   OBJECT                        objections at the Fairness Hearing. The deadline for filing any
                                 objection with the Court is [date]. Filing an objection does not
                                 exclude you from the proposed Settlement. If the proposed
                                 Settlement is approved despite your objection, you will
                                 receive the Settlement benefits to which you are entitled and
                                 you will be bound by the Release described in response to
                                 Question __ on page ___.




                                          2
            QUESTIONS? Call 1-800-xxx-xxxx Toll Free, E-Mail xxx@xxx.com,
                               or Visit www.xxxx.com
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 49 of 63 Page ID
                                  #:16639



                                         You are not required to hire your own counsel and/or attend
                                         or speak at the Fairness Hearing. If you have timely and
                                         properly objected to the Settlement, the Court will consider
                                         your objection without any requirement that you attend the
     SPEAK AT THE FAIRNESS
                                         Fairness Hearing. If you wish, you may write to the Court to
     HEARING
                                         request permission to speak at the Fairness Hearing, by
                                         following the directions in this Notice (see Question ___ on
                                         page __). The Fairness Hearing is presently scheduled for
                                         [date and time].


                                         The lawyers appointed by the Court will represent the
                                         Settlement Class Members in this action, including with
     CONSULT WITH YOUR OWN
                                         respect to this proposed Settlement, at no charge to you. If you
     ATTORNEY
                                         want to hire your own attorney at your own expense, however,
                                         you have the right to do so.


                                         Once the Court approves the proposed Settlement and it
                                         becomes final, the Settlement will have a binding effect on all
                                         Settlement Class Members. If the Settlement becomes final,
                                         Settlement Class Members will give up all rights to sue
     BINDING EFFECT                      Transamerica, as well as certain other related parties,
                                         concerning the claims, facts, circumstances or transactions
                                         that were or could have been raised in the Class Action. This
                                         is known as a “release” and is described further in this Notice
                                         in response to Question __, on page ___.


 •    These rights and options – and the procedures and deadlines to exercise them – are explained
      in more detail below. Please note, however, that this Notice is only a summary of the proposed
      Settlement. For the complete terms and conditions of the proposed Settlement, you should read
      the Settlement Agreement, which was filed with the Court and is available from the Settlement
      Administrator ([toll-free telephone]) or the official Settlement website ([web address]). Unless
      otherwise defined, all capitalized terms used in this Notice have the meanings set forth in the
      Settlement Agreement.

 •    The Court in charge of this case must still decide whether to approve the Settlement.
      Settlement benefits will be available only if and after the Court approves the Settlement
      and that approval order becomes final. Please be patient.

 •    If this Notice was not sent to your current address, please update your address by submitting
      an address update online at the Settlement website, at [address change URL].


                                             3
               QUESTIONS? Call 1-800-xxx-xxxx Toll Free, E-Mail xxx@xxx.com,
                                  or Visit www.xxxx.com
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 50 of 63 Page ID
                                  #:16640




                                              WHAT THIS NOTICE CONTAINS

 BASIC INFORMATION........................................................................................................................PAGE __
   1. Why did I get this Notice?
   2. What is this lawsuit about?
   3. What is a “Monthly Deduction Rate”?
   4. What is a class action?
   5. Why is there a Settlement?

 WHO IS COVERED BY THE SETTLEMENT.......................................................................................PAGE __
  6. How do I know if I am part of the Settlement Class?
  7. What if I am not sure whether I am included in the Settlement Class?
  8. Are there exceptions to being included in the Settlement Class?

 THE SETTLEMENT BENEFITS...........................................................................................................PAGE __
   9. What does the Settlement provide?
   10. How do I participate in the Settlement? How do I make a claim?
   11. Will I receive a payment? How much will my payment be?
   12. When will I receive my payment?
   13. What am I giving up to stay in the Settlement Class?

 EXCLUDING YOURSELF FROM THE SETTLEMENT...........................................................................PAGE __
   14. How do I get out of the Settlement and receive no benefits?
   15. If I do not exclude myself, can I sue the Defendant for the same thing later?
   16. If I exclude myself, can I still get a payment?

 THE LAWYERS REPRESENTING YOU...............................................................................................PAGE __
   17. Do I have a lawyer in the case?
   18. How will the lawyers be paid?

 OBJECTING TO THE SETTLEMENT...................................................................................................PAGE __
   19. How do I tell the Court if I do not like the Settlement?
   20. What is the difference between objecting and asking to be excluded?

 THE FAIRNESS HEARING.................................................................................................................PAGE __
   21. When and where will the Court decide whether to approve the Settlement?
   22. Do I have to attend the hearing?
   23. May I speak at the hearing?

 IF YOU DO NOTHING……................................................................................................................PAGE __
    24. What happens if I do nothing at all?

 GETTING MORE INFORMATION.......................................................................................................PAGE __
   25. Are there more details about the Settlement?
   26. How do I get more information?



                                                  4
                    QUESTIONS? Call 1-800-xxx-xxxx Toll Free, E-Mail xxx@xxx.com,
                                       or Visit www.xxxx.com
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 51 of 63 Page ID
                                  #:16641


                                        BASIC INFORMATION

 1. Why did I get this Notice?

 You received this Notice because you have been identified by Transamerica as a current or former
 owner of an insurance policy that is included in the proposed Settlement of the Class Action against
 Transamerica. The Court directed the parties to send you this Notice so that you may become fully
 informed about the proposed Settlement and your rights and options pursuant to the Settlement
 before the Court decides whether to approve it. If the Court approves the Settlement, Transamerica
 will provide the Settlement benefits described in this Notice to all members of the Settlement Class
 who do not choose to exclude themselves from the Settlement.

 The Class Action is pending before the United States District Court for the Central District of
 California, in Los Angeles, California. The people who brought the Class Action are referred to in
 this Notice as the “Plaintiffs.”

 This Notice describes the claims asserted in the Class Action, the proposed Settlement, your legal
 rights, what benefits are available, who is eligible for them, and when they will be made available.
 This Notice is only a summary. If you wish to review the full terms and conditions of the
 Settlement, you can obtain a copy of the Settlement Agreement by contacting the Settlement
 Administrator or visiting the Settlement website. See Question ___ on page ___.

 2. What is this lawsuit about?

 The Plaintiffs contend that Transamerica’s actions increasing Monthly Deduction Rates (referred
 to in this Notice as “MDRs”) on two groups of universal life insurance policies, known as the
 “TransUltra 115 98/99” policies and the “TransSurvivor 115 97/98/99” policies (collectively
 referred to in this Notice as the “Policies”), effective on policy anniversaries beginning October 1,
 2017 with respect to the TransUltra Policies 115 98/99 and on policy anniversaries beginning June
 1, 2018 with respect to the TransSurvivor 115 97/98/99 Policies, were not authorized by the terms
 of the Policies (the “MDR Increases”). Transamerica denies these contentions and maintains that
 it did nothing wrong in adopting the challenged MDR Increases.

 3. What is a “Monthly Deduction Rate”?

 The Transamerica Policies are a type of universal life insurance. Universal life insurance policies
 typically combine a death benefit component (the amount paid upon the death of the insured) with
 a savings component, which Transamerica calls an “accumulation value.” Policyowners pay
 periodic premiums to Transamerica that are deposited in their policies’ accumulation value, which
 are guaranteed to earn interest at no less than the minimum rate set forth in the Policies. The
 Policies give Policyowners flexibility in the amount of premiums to be paid, so long as the
 accumulation value is sufficient to cover the cost of insurance and other expenses charged monthly
 by Transamerica, which are called “Monthly Deductions.” Transamerica calculates each monthly
 deduction by multiplying (a) the difference between the policy’s death benefit and the
 accumulation value by (b) a factor Transamerica calls the “Monthly Deduction Rate” (“MDR”).

                                            5
              QUESTIONS? Call 1-800-xxx-xxxx Toll Free, E-Mail xxx@xxx.com,
                                 or Visit www.xxxx.com
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 52 of 63 Page ID
                                  #:16642


 The higher the MDR, the higher the monthly deduction withdrawn by Transamerica from the
 accumulation value.

 It is important to understand that the Class Action challenged only the MDR Increases, not
 premium increases which may have occurred for reasons unrelated to the MDR Increases. For
 example, if during the preceding years you did not pay sufficient premiums to maintain your
 Policy’s accumulation value at a high enough level during a time when the interest rates that
 Transamerica credited to the accumulation value declined, you would face significantly increased
 premium payments even if there were no MDR Increases.

 4. What is a class action?

 In a class action, one or more people sue on behalf of themselves and other people with similar
 claims. If the court certifies the group as a class, the court can thereafter resolve the disputed issues
 in a single lawsuit for all members of the class, either by trial, a motion or through a settlement.

 In the Class Action, the Plaintiffs and Transamerica reached the proposed Settlement after
 participating in a mediation before an experienced and highly qualified mediator. As part of the
 proposed Settlement, the parties requested the Court to certify a Settlement Class including all
 Policies that were subjected to the MDR Increases, whether the Policy is still active (an “In-Force
 Policy”), whether a death benefit has been paid on the Policy or a death benefit claim is or may be
 pending with respect to the Policy (a “Death Claim Policy”), or whether the Policy has lapsed,
 matured or was surrendered (a “Terminated Policy”). The Court granted preliminary certification
 of the Settlement Class after determining that all requirements were met, appointed certain
 Plaintiffs to serve as the Class Representatives for the Settlement Class, and appointed Co-Lead
 Class Counsel to represent the Settlement Class in connection with the settlement approval
 process.

 5. Why is there a Settlement?

 The Court has not decided the claims in favor of either the Plaintiffs or Transamerica. Instead,
 both sides have compromised and agreed to a settlement. The Settlement Agreement, if approved,
 will resolve the claims alleged in the Class Action in a manner that takes into consideration the
 interests of all involved parties. Class Counsel have advised the Court that the Settlement is the
 result of extensive, arm’s-length negotiations between Co-Lead Class Counsel and Transamerica,
 with the assistance of an experienced mediator, and is based upon a thorough examination of the
 legal and factual issues raised in the Class Action and the information obtained over the course of
 the litigation. By agreeing to settle, both sides avoid the inevitable costs and delays associated with
 continued litigation, the costs and risks of a trial and appeal, and (for the Plaintiffs) the risk that
 Settlement Class members might receive nothing if the litigation were to proceed, and the
 Settlement Class members will receive compensation much sooner than they otherwise might.

 The Class Representatives and Class Counsel believe the Settlement is in the best interests of the
 Settlement Class. The Settlement does not mean that Transamerica has conceded that it did
 anything wrong. If the Settlement is approved by the Court, members of the Settlement Class will
 be entitled receive the Settlement benefits described below. In return, they will not be able to sue
                                                  6
               QUESTIONS? Call 1-800-xxx-xxxx Toll Free, E-Mail xxx@xxx.com,
                                      or Visit www.xxxx.com
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 53 of 63 Page ID
                                  #:16643


 Transamerica based upon the MDR Increases that were at issue in the Class Action, which will be
 dismissed.

                             WHO IS COVERED BY THE SETTLEMENT

 6. How do I know if I am part of the Settlement Class?

 Subject to the exceptions listed in response to Question __ on page ___, the Settlement Class
 certified by the Court in the Class Action consists of all persons or entities who owned one or more
 of the Policies as of December 31, 2019. As used in this Notice, the term “Class Policies” means
 those Policies owned or formerly owned by members of the Settlement Class who do not exclude
 themselves (“opt-out”) from the Settlement.

 Anyone who would otherwise be a member of the Settlement Class, but who decides to exclude
 their Policies (known as “opting out”) from the Settlement Class (see Question __ on page ___)
 will not be included in the Settlement Class and will not receive the benefits of the Settlement.

 7. What if I am not sure whether I am included in the Settlement Class?

 If you are not sure whether you are included in the Settlement Class, you can ask for free help.
 You can contact the Settlement Administrator by mail, toll-free telephone, email, or via the
 Settlement website. This contact information appears below. See Questions ___ and ___ on page
 _____.

 If you are not sure whether you purchased one or more of the Policies, or the date of the purchase,
 you may be able to make this determination yourself by reviewing various documents that
 Transamerica previously sent to you concerning your policy. For example, the annual policy
 statements from Transamerica identify the name of the particular policy purchased and the date of
 issuance of the policy.

 8. Are there exceptions to being included in the Settlement Class?

 Yes. There are six categories of exceptions to being included in the Settlement Class. If you fall
 within any of these categories (or if you are a subsequent owner, co-owner or beneficiary of a
 Class Policy owned by such excluded person), you are not a member of the Settlement Class:

        1. the Honorable Christina A. Snyder, United States District Court Judge of the Central
           District of California (or other Circuit, District, or Magistrate Judge presiding over the
           Action through which this matter is presented for settlement) and court personnel
           employed in Judge Snyder’s (or such other Judge’s) chambers or courtroom;

        2. Transamerica and its parents, subsidiaries, successors, predecessors, and any entity in
           which Transamerica has a controlling interest;

        3. any officer or director of Transamerica reported in its most recent Annual Statements;

                                            7
              QUESTIONS? Call 1-800-xxx-xxxx Toll Free, E-Mail xxx@xxx.com,
                                 or Visit www.xxxx.com
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 54 of 63 Page ID
                                  #:16644


        4. Policyowners who properly execute and timely file a request for exclusion from the
           Class;

        5. those Policyowners challenging either or both of the MDR Increases in any pending or
           resolved lawsuit against Transamerica other than the Class Action; and

        6. the legal representatives, successors, or assigns of any of the foregoing excluded
           Policyowners (but only then in their capacity as legal representative, successor, or
           assignee).

                                   THE SETTLEMENT BENEFITS

 9. What does the Settlement provide?

 Transamerica will pay up to $88 million into an In-Force Policies Settlement Common Fund to be
 allocated, net of Court-approved attorneys’ fees and expenses (after payment by Transamerica of
 the first $8 million in attorneys’ fees as described below), among members of the Settlement Class
 with In-Force Policies and Death Benefit Policies. Transamerica will in addition establish a
 Terminated Policies Settlement Common Fund to pay Policyowners with Terminated Policies
 payments by check. Every member of the Settlement Class – whether their policy is in-force or
 has terminated, by death or otherwise - will receive a minimum recovery of $200. The In-Force
 Settlement Common Fund and the Terminated Policies Settlement Common Fund are referred to
 collectively as the “Settlement Common Funds.”

 There will be no reversion of either of the Settlement Common Funds to Transamerica. Co-Lead
 Class Counsel will petition the Court for approval of the proposed manner in which any unclaimed
 or unpayable distributions of the two Settlement Common Funds will be further distributed or paid.

 Transamerica has also agreed that it will not impose any additional MDR increase(s) on any Class
 Policy within seven (7) years of the date of the Settlement Agreement, unless ordered to do so by
 a state regulatory body. This means that the MDR Increases will remain in effect and TLIC may
 continue to maintain the MDR schedules implemented through the MDR Increases in the future.
 In addition, Transamerica has agreed that it will not seek to rescind or void any of the Policies or
 deny coverage for death claims submitted by Settlement Class Members based on any lack of
 insurable interest or alleged misrepresentations made during the initial application process.

 Of the total fee and expenses award approved by the Court for payment to Class Counsel,
 Transamerica has also agreed to pay the first $8 million in attorneys’ fees and expenses, which
 would otherwise be paid from and therefore reduce the Settlement Common Funds.

 Transamerica has also agreed, subject to Court approval, and without any condition of support for
 the Settlement Agreement, to pay each Class Representative a service award of $10,000.

 Transamerica has also agreed to pay the notice and administrative expenses associated with the
 Settlement.


                                            8
              QUESTIONS? Call 1-800-xxx-xxxx Toll Free, E-Mail xxx@xxx.com,
                                 or Visit www.xxxx.com
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 55 of 63 Page ID
                                  #:16645


 More details regarding each of the foregoing Settlement benefits are set forth in the Settlement
 Agreement, which is available at [insert website] or by writing to the Settlement Administrator
 at:

                                [settlement administrator address]

 10. How do I participate in the Settlement? Do I need to make a claim?

 Members of the Settlement Class do not have to do anything to receive the Settlement benefits to
 which they are entitled. Transamerica will calculate the amount that is payable to Settlement Class
 Members (see Question __ on page ___). Transamerica will then either (a) credit the accumulation
 value of Class Policies that are In-force Policies, or (b) send a check in the case of a Death Claim
 Policy or a Terminated Policy. No claim forms need to be filed. If you opt-out of the Settlement,
 you will not benefit from either the monetary or the additional benefits described the answer to
 Question __ above if the Settlement is approved by the Court.

 11. Will I receive a payment? How much will my payment be?

 After the payment of any Court-approved attorney’s fees and litigation expenses in excess of the
 first $8 million that Transamerica is required to pay under the Settlement, the remaining Settlement
 Common Funds will be distributed to Settlement Class Members on a pro rata (or proportional)
 basis in a manner that corresponds to the increased Monthly Deductions paid as a result of the
 MDR Increases. Settlement Class Members will receive an amount based on the difference
 between (a) the Monthly Deductions from the accumulation value of a Class Policy after the MDR
 Increases went into effect and (b) the Monthly Deductions that would have been applied under the
 MDR rates that were in effect prior to the MDR Increases. Payments to Settlement Class Members
 will be distributed as follows:

        •   Settlement Class Members with In-Force Policies will be paid by credit made by
            Transamerica directly to the accumulation value of each Policy.

        •   Settlement Class Members with a Death Claim Policy or a Terminated Policy will be
            paid by check.

 The Settlement Agreement provides that no Settlement Class Member will receive a payment less
 than $200, so if you are owed a payment but it is less than $200, you will receive $200 (either by
 credit to your accumulation value or by check).

 The actual amount available for each eligible Settlement Class Member will not be determined
 until after the Court rules on the fee and expense application to be filed by Co-Lead Class Counsel.
 The timing of the payments will be known once the Court’s approval of the Settlement is final
 (that is, when there is no possibility of the Court’s approval of the Settlement being reversed on
 appeal).

 Please be aware that the Settlement does not modify the terms and conditions applicable to the
 Endorsement to Modify Grace Period set forth in any Class Policy (sometimes referred to as a no-
                                               9
             QUESTIONS? Call 1-800-xxx-xxxx Toll Free, E-Mail xxx@xxx.com,
                                    or Visit www.xxxx.com
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 56 of 63 Page ID
                                  #:16646


 lapse guarantee, secondary guarantee, Assured Coverage Endorsement or ACE), and therefore you
 must pay or continue to pay the Select Premium or Select Monthly Premium required by the policy
 in order to receive the benefits provided by the Endorsement to Modify Grace Period.

 You should consult your own tax advisors regarding the tax consequences of the proposed
 Settlement, including any payments you may receive and any tax reporting obligations you
 may have as a result. You may also want to consult with your own insurance agent, and/or
 another insurance consultant, regarding how this Settlement affects your own Policy under
 your specific circumstances.

 12. When will I receive my payment?

 Settlement Class Members who are entitled to payments will receive their payments after the Court
 grants final approval to the Settlement and after appeals, if there are any, are resolved in favor of
 the Settlement (see Question ___ on page ___). If there are appeals, resolving them can take
 considerable time.

 13. What am I giving up to stay in the Settlement Class?

 Unless you exclude yourself from the Settlement Class, all of the decisions by the Court will bind
 you and, if the Settlement becomes final, you will give up your right to sue Transamerica and
 certain other parties for the conduct alleged in the Class Action, as described in Section VIII of the
 Settlement Agreement (“the Release”).

 The Release extends to all claims that were asserted, or that could have been asserted, in the Class
 Action relating to the MDR Increases, including, without limitation, all claims, damages, and
 administrative relief, known and unknown, as well as any further claim to recovery or relief that
 might become available as a result of actions by any state or federal government agencies.

 The Release does not cover challenges to any future MDR increases imposed by Transamerica,
 except with respect to the protections against further MDR increases for seven years provided to
 Settlement Class Members under the Settlement Agreement (see Question ___ on page ___). And
 the Release does not bar claims arising from any failure by Transamerica to pay future death
 benefits owed under a Class Policy.

 Members of the Settlement Class expressly waive any and all rights that they may have under any
 law that would limit the release to claims that are actually known or suspected to exist at the time
 of the Settlement. Therefore, the provisions of Section 1542 of the California Civil Code, which
 provides as follows, will not apply: “A GENERAL RELEASE DOES NOT EXTEND TO
 CLAIMS THAT THE CREDITOR OR RELEASING PARTY DOES NOT KNOW OR
 SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
 RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
 AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

 The Settlement Agreement, which defines the Release, is available at [insert url] and describes the
 claims that you give up if you remain in the Settlement, including any rights provided by Section
                                                 10
              QUESTIONS? Call 1-800-xxx-xxxx Toll Free, E-Mail xxx@xxx.com,
                                     or Visit www.xxxx.com
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 57 of 63 Page ID
                                  #:16647


 1542 of the California Civil Code. If you have any questions you can talk to the law firms listed
 in Question __ for free, or you can of course talk to your own lawyer.

                          EXCLUDING YOURSELF FROM THE SETTLEMENT

 If you don’t want to receive any payment or other benefits from the Settlement, and/or you want
 to keep the right to sue Transamerica about the issues in the Class Action, then you must take steps
 to remove yourself from the Settlement Class. Requesting exclusion from a class is sometimes
 referred to as “opting out” of the class.

 14. How do I exclude myself from the Settlement Class and receive no benefits?

 To exclude yourself, mail a letter (your “Exclusion Request”) to Class Counsel that says “I want
 to be excluded from the Settlement Class in Thompson v. Transamerica Life Insurance Company,
 Case No. 2:18-cv-05422 CAS (GJSx).” You are required to include: (i) your name (or the name
 of the company or entity that owns the Transamerica policy); (ii) the account or policy number of
 all of your Transamerica Policies; (iii); your address, and; (iv) your signature. If there are multiple
 Policyowners with respect to a single Policy (such as spouses), all must sign unless the signatory
 holds a valid power of attorney to act on behalf of all owners of the Policy.

 TO BE EFFECTIVE, YOUR EXCLUSION REQUEST MUST BE MAILED TO THE
 FOLLOWING ADDRESS, POSTMARKED NO LATER THAN __________ [45 DAYS
 AFTER MAILING OF CLASS NOTICE]:

                                Andrew S. Friedman, Esq.
                                Bonnett, Fairbourn, Friedman & Balint, P.C.
                                2325 E. Camelback Road, Suite 300
                                Phoenix, AZ 85016

 A request to be excluded from the Settlement Class applies regardless of the number of Policies
 owned. The owner of multiple Policies thus cannot stay in the Settlement Class for some Policies
 and be excluded for others. However, if you own multiple Policies in a representative or agency
 capacity (such as a trustee, securities intermediary, or other similar agency) for more than one
 principal, you may request to exclude one principal while allowing other principals to remain in
 the Settlement Class.

 15. If I do not exclude myself, can I sue Transamerica for the same thing later?

 No. Unless you exclude yourself from the Settlement Class, you give up the right to sue
 Transamerica for the claims described in the Release (see Question ___on page ___).

 16. If I exclude myself, can I still get the Settlement Benefits?

 No. You will not receive any of the Settlement benefits if you exclude yourself from the Settlement
 Class.

                                            11
               QUESTIONS? Call 1-800-xxx-xxxx Toll Free, E-Mail xxx@xxx.com,
                                  or Visit www.xxxx.com
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 58 of 63 Page ID
                                  #:16648


                               THE LAWYERS REPRESENTING YOU

 17. Do I have a lawyer in the case?

 Yes. The Court previously appointed three lawyers and their law firms Co-Lead Class Counsel to
 represent the Settlement Class with respect to the Class Action:

                               Andrew S. Friedman, Esq.
                               Bonnett, Fairbourn, Friedman & Balint PC
                               2325 E Camelback Road
                               Suite 300

                               Phoenix, AZ 85016
                               Harvey Rosenfield, Esq.
                               Consumer Watchdog
                               6330 San Vicente Blvd., Suite 250
                               Los Angeles, CA 90048

                               Adam M. Moskowitz, Esq.
                               The Moskowitz Law Firm, PLLC
                               2 Alhambra Plaza, Suite 601
                               Coral Gables, FL 33134

 Together, these lawyers have been appointed to serve as Co-Lead Class Counsel. They are
 responsible for handling the Class Action in addition to the other lawyers representing the
 Plaintiffs. You will not be charged for the services of these lawyers. If you want to be represented
 by your own lawyer with regard to this case, you may hire one at your own expense.

 18. How will the Plaintiffs’ lawyers be paid?

 Plaintiffs’ lawyers undertook this litigation knowing that they would be paid attorneys’ fees and
 litigation expenses only in the event of a successful recovery and only to the extent approved by
 the Court. The Court will therefore determine how much Plaintiffs’ Counsel will be paid for their
 fees and expenses. You are not individually responsible for payment of any attorneys’ fees and
 expenses.

 Co-Lead Class Counsel will seek an award for Plaintiffs’ Counsel’s attorneys’ fees of up to 25%
 of the value of the Settlement Relief, including the $88 million In-Force Settlement Common Fund
 and the Terminated Policies Settlement Common Fund. Plaintiffs’ counsel will also seek
 reimbursement of the litigation expenses they have advanced on behalf of the Settlement Class
 over the course of the litigation not to exceed $____________. However, as an additional
 important Settlement benefit, Transamerica has agreed to pay Plaintiffs’ Counsel the first $8
 million of the attorneys’ fees and expenses awarded by the Court, in addition to its contribution to
 the Settlement Common Funds. Thus, Transamerica will pay the first $8 million of the attorneys’
 fees and expenses awarded by the Court, and only any amount in excess of $8 million will be paid
 out of and will reduce the Settlement Common Funds.
                                                   12
               QUESTIONS? Call 1-800-xxx-xxxx Toll Free, E-Mail xxx@xxx.com,
                                        or Visit www.xxxx.com
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 59 of 63 Page ID
                                  #:16649


 Co-Lead Class Counsel will also ask the Court to approve payment by Transamerica of up to
 $10,000 for each of the Plaintiffs who brought the case for their services on behalf of the Settlement
 Class. Again, the amount to be awarded is determined by the Court, and the Court may award less
 than these amounts.

 Co-Lead Class Counsel will file with the Court a motion seeking approval of their application for
 an award of attorneys’ fees, litigation expenses and service awards to the Plaintiffs on or before
 _________. If you do not exclude yourself from the Settlement Class, you have the right to file a
 written objection to the application for an award of attorneys’ fees, litigation expenses and service
 awards on or before _________. See Question ___, below. Co-Lead Class Counsel have the right
 to file a reply addressing any issues raised by you in your written response.

                                 OBJECTING TO THE SETTLEMENT

 You can tell the Court that you don’t agree with the Settlement or some part of it.

 19. How do I tell the Court if I do not like the Settlement?

 If you are a Settlement Class Member, and you do not choose to exclude yourself from the
 Settlement Class, you can object to any term(s) of the Settlement, including Co-Lead Class
 Counsel’s request for an award of attorneys’ fees, litigation expenses and service awards to the
 Plaintiffs. Plaintiffs and Transamerica have a right to respond to your objections. The Court will
 then consider your views in connection with the Fairness Hearing described below.

 To object, you must timely file with the Court a written objection to the proposed Settlement. Your
 written objection must be signed and dated, and must include the following information:

        1.      A statement that your objection applies to Thompson v. Transamerica, Case No.
                2:18-cv-05422 CAS (GJSx);

        2.      Your name, address, and telephone number;

        3.      The Transamerica Policy number (or numbers) in which you claim an interest;

        4.      Why you object (the factual and legal reasons for your objection);

        5.      If you are represented by an attorney concerning your objection, your written
                objection must also include your attorney's name, address, and telephone number.

 If you want to present evidence at the Fairness Hearing, your written objection must also identify
 any witness or witnesses you plan to present and you must enclose copies of any records or
 documents you plan to present.




                                           13
              QUESTIONS? Call 1-800-xxx-xxxx Toll Free, E-Mail xxx@xxx.com,
                                 or Visit www.xxxx.com
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 60 of 63 Page ID
                                  #:16650


 You must file your written objection with the Court – not with Co-Lead Class Counsel or
 Transamerica’s Counsel. TO BE CONSIDERED, YOUR OBJECTION MUST BE FILED
 WITH THE COURT NO LATER THAN ____________ [45 DAYS AFTER MAILING OF
 NOTICE], REGARDLESS OF POSTMARK DATE IF SENT BY MAIL:

                               Clerk of the Court
                               U.S. District Court
                               Central District of California
                               350 W. First Street, Suite 4311
                               Los Angeles, CA 90012

 If you do not timely and properly file your objection in accordance with all of the above
 requirements, you will not be treated as having filed a valid objection to the Settlement. Again,
 your objection must be filed by -- not mailed by -- ________.

 20. What is the difference between objecting and asking to be excluded?

 An objection simply tells the Court that you don’t like something about the Settlement. You can
 object only if you do not exclude yourself from the Settlement Class. You will still receive any
 benefits of the Settlement to which you are entitled. And any judgment entered in the Class Action
 will still be binding on you even if you have objected to the proposed Settlement.

 A request to exclude yourself from the Settlement Class tells the Court that you do not want to be
 part of the Settlement Class and you do not want to participate in the Settlement. If you exclude
 yourself, you have no basis to object because the Class Action no longer affects you in any way.

                                     THE FAIRNESS HEARING

 The Court will hold a hearing to decide whether to approve the Settlement, Co-Lead Counsel’s
 requests for fees and expenses, and the proposed service awards to the Plaintiffs. You may attend
 and you may ask to speak, but you do not have to do so in order to have your objection considered
 by the Court in deciding whether to approve the Settlement.

 21. When and where will the Court decide whether to approve the Settlement?

 The Court will hold a Fairness Hearing at _______ on ______________________________, 2020,
 at the United States Courthouse, Los Angeles, California, in the courtroom of the Honorable
 Christina A. Snyder, Courtroom 8D — 8th Floor. The Court is located at 350 W. First Street, Los
 Angeles, CA 90012.

 Sometimes, a Court will change the scheduled date or time for a hearing to a different date or time.
 If this occurs, the changed hearing date or time will be posted on the Settlement website. You can
 also contact the Settlement Administrator by toll-free telephone or e-mail to confirm the Fairness
 Hearing date and time if you plan to attend. If you have submitted a timely and valid request to
 speak at the hearing, you will be sent written notice of any changed hearing date or time.

                                           14
              QUESTIONS? Call 1-800-xxx-xxxx Toll Free, E-Mail xxx@xxx.com,
                                 or Visit www.xxxx.com
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 61 of 63 Page ID
                                  #:16651


 At the Fairness Hearing, the Court will consider whether the Settlement is fair, reasonable, and
 adequate. If there are any objections, the Court will consider them at that time. The Court may, but
 is not obligated to, permit people to speak at the hearing who, prior to the hearing, properly and
 timely requested to do so. The Court will also consider how much to pay Plaintiffs’ Counsel in
 attorneys’ fees and litigation expenses, and whether to approve the service award to the Plaintiffs.

 At or following the hearing, the Court will rule on all issues before it. We do not know when the
 Court will make that decision. The Court will enter one or more written orders containing its
 rulings on issues presented to it at the Fairness Hearing. Copies of such orders will be posted on
 the Settlement website.

 22. Do I have to attend the hearing?

 No. Co-Lead Class Counsel and Counsel for Transamerica will answer any questions the Court
 may have. But you are welcome to come to the Fairness Hearing if you wish, at your own expense.
 You may also pay your own lawyer to attend, but it is not necessary. If you filed a written objection,
 you do not have to come to the Fairness Hearing for the Court to consider it. As long as you filed
 your written objection with the Court on time and in the manner described by this Notice, the Court
 will consider it.

 23. May I speak at the hearing?

 You may ask the Court for permission to speak at the Fairness Hearing by following the
 instructions in this section. You are not required, however, to attend or speak at the Fairness
 Hearing. The Court will determine who is permitted to speak at the Fairness Hearing and for how
 long.

 If you have not excluded yourself from the Settlement Class and you have filed an objection on
 time and in the manner described in this Notice, you may ask the Court for permission to speak in
 support of that objection. You will not be permitted to speak in support of an objection to the
 Settlement if you have not properly filed a written objection (see Question 19 above). You will
 also not be permitted to raise any new or different objection at the Fairness Hearing that was not
 raised in your previously filed written objection.

 If you wish to speak at the Fairness Hearing, you must file a letter with the Court saying that it is
 your “Notice of Intention to Appear.” Your letter must be signed and dated, and must include the
 following information:

        1.      A statement that your Notice of Intention to Appear applies to Thompson v.
                Transamerica, Case No. 2:18-cv-05422 CAS (GJSx);

        2.      Your name, address, and telephone number;

        3.      The Policy number (or numbers) in which you claim an interest;

        4.      Your attorney’s name, address, and telephone number (if applicable).
                                           15
              QUESTIONS? Call 1-800-xxx-xxxx Toll Free, E-Mail xxx@xxx.com,
                                 or Visit www.xxxx.com
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 62 of 63 Page ID
                                  #:16652


 If you want to present evidence at the Fairness Hearing, your letter must also identify any witness
 or witnesses you plan to present and you must enclose copies of any records or documents you
 plan to present.

 TO BE CONSIDERED, YOUR “NOTICE OF INTENTION TO APPEAR” MUST BE
 FILED WITH THE COURT NO LATER THAN ______________ [14 DAYS BEFORE THE
 DATE OF THE FARINESS HEARING], REGARDLESS OF POSTMARK DATE IF SENT
 BY MAIL:

                                Clerk of the Court
                                U.S. District Court
                                Central District of California
                                350 W. First Street, Suite 4311
                                Los Angeles, CA 90012

 If an attorney intends to appear on your behalf, in addition to the foregoing “Notice of Intention to
 Appear,” your attorney must file and serve on Co-Lead Class Counsel and Transamerica’s Counsel
 an entry of appearance in the action, by the same means and deadline.

 Neither you nor your attorney may speak at the Fairness Hearing if you and/or your attorney do
 not follow these procedures, or if you have excluded yourself from the Settlement Class.

                                        IF YOU DO NOTHING

 24. What happens if I do nothing at all?

 If you do nothing, you will remain included in the Settlement Class and be eligible to receive all
 Settlement benefits to which you are entitled once the Settlement is approved and becomes final.

 As described in response to Question __ on page ___, if the Settlement becomes final, you will
 also give up the right to start, continue with, maintain or participate in a lawsuit, arbitration,
 regulatory proceeding, remediation proceeding or other legal proceeding against Transamerica and
 related parties relating to the facts, transactions, circumstances, and claims that were or could have
 been asserted in the Class Action. See Question ___ on page ___.

                                   GETTING MORE INFORMATION

 25. Are there more details about the Settlement?

 Yes. This Notice summarizes the proposed Settlement. More details are contained in a formal
 agreement between the Plaintiffs and Transamerica called the Settlement Agreement. The full
 Settlement Agreement is on file with the Clerk of the Court. You can also view and download a
 copy from the Settlement website, or you can request a copy from the Settlement Administrator,
 at no cost to you. You may request a copy by mail, toll-free telephone, or e-mail.



                                           16
              QUESTIONS? Call 1-800-xxx-xxxx Toll Free, E-Mail xxx@xxx.com,
                                 or Visit www.xxxx.com
Case 2:18-cv-05422-CAS-GJS Document 143-1 Filed 04/06/20 Page 63 of 63 Page ID
                                  #:16653


 Here is the Settlement Administrator's contact information for any inquiry concerning the
 Settlement, or for requesting a copy of or viewing and downloading the Settlement Agreement:

              SETTLEMENT ADMINISTRATOR CONTACT INFORMATION

          By Mail                          [Settlement Administrator Name]

                                           [Settlement Administrator Address]



          By Toll-Free Telephone           [toll-free number]



          By E-mail                        [email address]



          Website                          [url]


 26. How do I get more information?

 You can write, call toll-free, or e-mail the Settlement Administrator about any questions you may
 have, using the contact information above. The Settlement Administrator can answer many
 questions and can provide certain key documents from the Court's file in this lawsuit, upon request,
 at no cost to you, including the Settlement Agreement and the Court's order preliminarily
 approving the Settlement. The Settlement Administrator's hours of operation are [hours, days,
 holidays]. After hours, you can leave a message and you will receive a prompt response.

 You can also visit the Settlement website, [url], which will provide information about the lawsuit,
 Settlement, and Settlement approval process, including key deadlines for submissions of forms,
 requests to exclude and objections, and where certain key documents from the Court's file in this
 lawsuit will be available for viewing, downloading, and printing.

 If the Settlement Administrator cannot answer your inquiry to your satisfaction, it will be
 forwarded to Class Counsel, who will personally respond to these inquiries in the order they are
 received, at no cost to you.

 You can also view the contents of the entire public file for Class Action and obtain copies (at your
 own expense) of any documents in the entire public file for those cases, through the Clerk of
 Court's copy service at ABC Digital Solutions, 312 N. Spring Street, Suite G-8, Los Angeles, CA
 90012. The hours of operation are 8:30 a.m. to 4:00 p.m., Monday through Friday.



                                           17
              QUESTIONS? Call 1-800-xxx-xxxx Toll Free, E-Mail xxx@xxx.com,
                                 or Visit www.xxxx.com
